Exhibit 10.1

INVESTMENT AGREEMENT

dated as of December 9, 2010

between

MOLECULAR INSIGHT PHARMACEUTICALS, INC.

and

SAVITR CAPITAL LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               PAGE   ARTICLE 1 Definitions      1       Section 1.01.   
Definitions      1       Section 1.02.    Other Definitional and Interpretative
Provisions      11    ARTICLE 2 Issuance And Purchase Of Purchased Shares and
Warrants      11       Section 2.01.    Issuance and Purchases      11      
Section 2.02.    Closing      11    ARTICLE 3 Representations And Warranties Of
The Company      12       Section 3.01.    Bankruptcy Court Orders      12      
Section 3.02.    Capitalization; Securities      12       Section 3.03.   
Financial Advisors and Brokers      13       Section 3.04.    Controls      13
      Section 3.05.    Corporate Existence; Compliance with Law      13      
Section 3.06.    Corporate Power, Authorization, Enforceable Obligations      14
      Section 3.07.    Financial Statements and Reports      14       Section
3.08.    Ownership of Property; Real Estate; Liens      15       Section 3.09.
   Labor Matters      16       Section 3.10.    Ventures, Subsidiaries and
Affiliates; Outstanding Equity Securities and Indebtedness      16       Section
3.11.    Taxes      17       Section 3.12.    ERISA      19       Section 3.13.
   No Litigation      20       Section 3.14.    Intellectual Property      21   
   Section 3.15.    Environmental Matters      22       Section 3.16.   
Insurance      23       Section 3.17.    Contracts      23       Section 3.18.
   Business      24       Section 3.19.    Anti-Terrorism Laws      24      
Section 3.20.    Exemption from Registration      25       Section 3.21.   
Disclaimer of Other Representations and Warranties      25    ARTICLE 4
Representations And Warranties Of The Investor      26       Section 4.01.   
Organization      26       Section 4.02.    Authorization of Agreements      26
      Section 4.03.    Consents; No Conflicts      26       Section 4.04.   
Financial Advisors and Brokers      26       Section 4.05.    Ownership of
Equity Securities; Purpose of Investment      26       Section 4.06.   
Financing      27       Section 4.07.    Disclaimer of Other Representations and
Warranties      27   

 

i



--------------------------------------------------------------------------------

ARTICLE 5 Pre-Closing Covenants      27       Section 5.01.    Conduct of
Business      27       Section 5.02.    Bankruptcy Filings, Covenants and
Agreements      27       Section 5.03.    Alternative Transactions      29      
Section 5.04.    Accounting Policies      29       Section 5.05.    Postpetition
Transactions and Settlements      29       Section 5.06.    Taxes      30      
Section 5.07.    No Title IV Liability      30       Section 5.08.    Claims   
  30    ARTICLE 6 Additional Covenants      30       Section 6.01.   
Information Rights and Access      30       Section 6.02.    Company Reports;
Financial Statements      31       Section 6.03.    Publicity      31      
Section 6.04.    Tax Contests      32       Section 6.05.    Transaction Court
Documents      32       Section 6.06.    Director and Officer Liability and
Indemnification      33       Section 6.07.    Clinical Trial Executory
Contracts      34       Section 6.08.    Interim Financing      34    ARTICLE 7
Conditions      34       Section 7.01.    Conditions to Both the Investor’s and
the Company’s Obligations      34       Section 7.02.    Conditions to the
Investor’s Obligations      35       Section 7.03.    Conditions to the
Company’s Obligations      37    ARTICLE 8 Termination      38       Section
8.01.    Termination of Agreement      38       Section 8.02.    Effect of
Termination      40    ARTICLE 9 Miscellaneous      41       Section 9.01.   
Survival      41       Section 9.02.   

Remedies

     41       Section 9.03.    Notices      42       Section 9.04.    Entire
Agreement; Amendment      42       Section 9.05.    Counterparts      43      
Section 9.06.    Governing Law; Jurisdiction      43       Section 9.07.   
Successors and Assigns      43       Section 9.08.    Third-Party Beneficiaries
     44       Section 9.09.    Binding Effect      44       Section 9.10.   
Company Disclosure Schedules      44   

 

ii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

THIS INVESTMENT AGREEMENT (together with all exhibits and schedules hereto and
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof, the “Agreement”), dated as of December 9,
2010, by and among Savitr Capital LLC, a Delaware limited liability company (the
“Investor”) and Molecular Insight Pharmaceuticals, a Massachusetts corporation
(the “Company”) and its successors, including, as the context may require, on or
after the Effective Date, as reorganized pursuant to the Bankruptcy Code.

W I T N E S S E T H:

WHEREAS, on December 9, 2010, the Company will file a voluntary petition
commencing a case (the “Case”) under Chapter 11 of Title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Massachusetts (the “Bankruptcy Court”);

WHEREAS, pursuant to the Plan (as defined below), the Company intends to issue
to the Investor One Hundred Million (100,000,000) shares of the common stock,
par value $0.01 per share (the “Common Stock”) of the Company (the “Purchased
Shares”), representing the Designated Percentage of the total equity capital of
the Company on a Fully Diluted Basis (the issuance of the Purchased Shares, the
“Investment”) in exchange for the Investment Price (as defined below);

WHEREAS, the parties intend that the transactions contemplated hereby will be
implemented by, and take effect on the Effective Date (or such other time as
provided in Section 2.02), subject to the satisfaction of the conditions set
forth herein; and

WHEREAS, the Company and the Investor desire to make certain representations,
warranties, covenants and agreements in connection with the transactions
contemplated herein;

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, the parties hereto agree
as follows, in the case of the Company, subject to Bankruptcy Court approval of
this Investment Agreement:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the specified Person, where “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract, or otherwise; provided,
however, that when used with respect to the Company, “Affiliate” shall not
include the Investor or any Affiliate of the Investor.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble hereto.

“Alternative Transaction” means any acquisition or other sale or purchase
transaction, refinancing, recapitalization or other extraordinary transaction.

“Amended and Restated Indenture” means an Amended and Restated Indenture, by and
among the Company, the subsidiary guarantors party from time to time thereto,
and The Bank of New York Mellon Trust Company, N.A., as Trustee and as
Collateral Agent, in form and substance acceptable to the Investor, and having
the following terms. The Amended and Restated Indenture will provide for
(i) senior secured notes in an aggregate principal amount of 90,000,000,
(ii) accrual and payment of interest at a rate of 6% per annum, payable in kind
during the first 24 months after the issuance of the notes, either payable in
kind or in cash (at the option of the Company) during the next 24 months and
payable in cash for the final 24 months, (iii) repayment of 50% of the
outstanding principal amount on the fifth anniversary and repayment of the
balance on the sixth anniversary, (iv) no mandatory early redemption provisions
and no limitations on indebtedness, liens, fundamental changes, restricted
payments, affiliated transactions, dispositions, investments, changes in the
nature of business, no limits on executive compensation, no financial or working
capital covenants and no board observer rights for the note holders, and (v) any
other provisions upon which the Company and the Investor may mutually agree.

“Anti-Terrorism Laws” has the meaning set forth in Section 3.19 hereof.

“Approvals” has the meaning set forth in Section 7.02(g) hereof.

“Articles of Organization” means the Articles of Organization of the Company, as
amended from time to time (including with respect to periods following the
Effective Date, of the reorganized Company).

“Bankruptcy Code” has the meaning set forth in the recitals hereto.

“Bankruptcy Court” has the meaning set forth in the recitals hereto.

“BioMedica” means BioMedica Life Sciences, S.A.

“Board” means the board of directors of the Company (including, with respect to
periods following the Effective Date, the reorganized Company).

“Books and Records” means any books and records of the Company relating to
periods prior to the Closing.

“Bondholders” means the holders of the Senior Secured Floating Rate Bonds due
2012 issued by the Company pursuant to the terms of the Indenture.

 

- 2 -



--------------------------------------------------------------------------------

“Business” shall mean the research, development and, upon receipt of all
necessary governmental approvals and authorizations, distribution, marketing,
sale, license or other commercial exploitation of the Primary Products and any
other biopharmaceutical product candidates developed by the Company.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions of the State of New York are authorized by law or executive
order to close.

“By-Laws” means the by-laws of the Company, as amended from time to time
(including, with respect to periods following the Effective Date, the by-laws of
the reorganized Company).

“Cash Collateral Order” means an order entered by the Bankruptcy Court
authorizing the Company to use cash collateral on a final (as opposed to
interim) basis pursuant to sections 361 and 363 of the Bankruptcy Code, which
order shall be acceptable to the Investor and shall contain a cash budget that
is similar in all material respects to the budget attached hereto as Exhibit A.

“Case” has the meaning set forth in the recitals hereto.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, or any successor statute or statutes thereto.

“Chapter 11” means Chapter 11 of the Bankruptcy Code.

“Common Stock” has the meaning set forth in the recitals hereto.

“Closing” means the closing of the sale and purchase of the Purchased Shares
pursuant to Section 2.01 hereof.

“Closing Date” has the meaning set forth in Section 2.02(a) hereof.

“Company” has the meaning set forth in the preamble hereto.

“Company Disclosure Schedules” has the meaning set forth in ARTICLE 3.

“Confirmation Date” means the date on which the Plan is confirmed.

“Confirmation Order” means the order confirming the Plan, in form and substance
satisfactory to the Investor in its sole discretion.

“Contracts” means all contracts now owned or hereafter acquired by the Company
including all contracts, undertakings, or agreements in or under which the
Company may now or hereafter have any right, title or interest.

“Designated Percentage” means 90%.

 

- 3 -



--------------------------------------------------------------------------------

“Disclosure Statement” means a disclosure statement with respect to the Plan,
reasonably satisfactory in form and substance to the Investor, subject to
Section 6.05 hereof.

“D&O Insurance Policies” has the meaning set forth in Section 6.06(b) hereof.

“Effective Date” means the effective date of the Plan.

“Employee Plans” has the meaning ascribed to it in Section 3.12(a).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, now or hereafter in effect, relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those (i) related to hazardous substances or wastes, air
emissions and discharges to waste or public and (ii) governing any radioactive
materials licenses issued to the Company or its Subsidiaries by the
Massachusetts Department of Public Health and the State of Texas.

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, Environmental Laws or
Environmental Permits, in each case, in connection with, or otherwise related
to, any Release or threatened Release or presence of a Hazardous Material
(whether on, at, in, under, from or about or in the vicinity of any real or
personal property) or any environmental matter or any Hazardous Material
exposure.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Entity
under any Environmental Laws.

“Equity Securities” means (i) capital stock of, or other equity interests in,
any Person, (ii) securities convertible into or exchangeable for shares of
capital stock, voting securities or other equity interests in such Person or
(iii) options, warrants or other rights to acquire the securities described in
clauses (i) and (ii), whether fixed or contingent, matured or unmatured,
contractual, legal, equitable or otherwise.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

“ERISA Affiliate” has the meaning ascribed to it in Section 3.12(a) hereof.

“Executive Order” has the meaning set forth in Section 3.19(a) hereof.

 

- 4 -



--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Expenses” mean all reasonable, actual and documented out-of-pocket fees and
expenses in an aggregate amount not to exceed $700,000 incurred by or on behalf
of the Investor in connection with the due diligence, negotiation, preparation,
execution, delivery and court approval of the Term Sheet, the Transaction
Documents and the Transaction Court Documents and the transactions contemplated
thereby and in connection with the exercise of any rights and remedies
thereunder, including, but not limited to, reasonable, actual and documented
fees and expenses of its legal counsel and the third-party consultants that are
engaged by the Investor to assist in such transactions.

“Financial Statements” has the meaning ascribed to it in Section 3.07(a).

“Fully Diluted Basis” means the number of shares of Common Stock, without
duplication, which are issued and outstanding or owned or held, as applicable,
at the date of determination (including, on the Closing Date, all shares of
Common Stock issued to the Bondholders under the Plan), and shall not include
shares of Common Stock that are reserved for issuance under any management
incentive plan.

“GAAP” means U.S. generally accepted accounting principles as in effect at the
relevant time or for the relevant period.

“Governmental Entity” means any government or political subdivision or
department thereof, any governmental or regulatory body, commission, board,
bureau, agency or instrumentality, or any court or arbitrator or alternative
dispute resolution body, in each case whether federal, state, local or foreign.

“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations promulgated thereunder.

“Indebtedness” means, with respect to any Person, without duplication: (i) all
obligations of such Person for borrowed money (including all accrued and unpaid
interest and all prepayment penalties or premiums in respect thereof); (ii) all
obligations of such Person to pay amounts evidenced by bonds, debentures, notes
or similar instruments (including all accrued and unpaid interest and all
prepayment penalties or premiums in respect thereof); (iii) all obligations of
others, of the types set forth in clauses (i)-(ii) above that are secured by any
Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but only to the extent so
secured; (iv) all unreimbursed reimbursement obligations of such Person under
letters of credit issued for the account of such Person; (v) obligations of such
Person under conditional sale, title retention or similar arrangements or other
obligations, in each case, to pay the deferred purchase price for property or
services, to the extent of the unpaid

 

- 5 -



--------------------------------------------------------------------------------

purchase price (other than trade payables and customary reservations or
retentions of title under Contracts with suppliers, in each case, in the
ordinary course of business); (vi) all net monetary obligations of such Person
in respect of interest rate, equity and currency swap and other derivative
transaction obligations; and (vii) all guarantees of or by such Person of any of
the matters described in clauses (i)-(vi) above, to the extent of the maximum
amount for which such Person may be liable pursuant to such guarantee.

“Indenture” means that certain Indenture, dated as of November 16, 2007, by and
among the Company, the subsidiary guarantors party from time to time thereto,
and The Bank of New York Mellon Trust Company, N.A., as Trustee and as
Collateral Agent.

“Intellectual Property” means all (i) trademarks, service marks, brand names,
certification marks, trade dress, domain names and other indications of origin,
the goodwill associated with the foregoing and registrations in any jurisdiction
of the foregoing, any extension, modification or renewal of any such
registration, (ii) Patents, (iii) trade secrets, (iv) copyrights and
registrations or applications for registration of copyrights in any
jurisdiction, and any renewals or extensions thereof, and (v) any similar
intellectual property or proprietary rights.

“Intellectual Property Recording Office” means, as appropriate, the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency of the United States, any state thereof, or any other
country or political subdivision thereof.

“Investment” has the meaning set forth in the recitals hereto.

“Investment Motion” means the motion, as amended from time to time, filed by the
Company in the Bankruptcy Court seeking entry of the Investment Order.

“Investment Order” means the order entered by the Bankruptcy Court in form and
substance satisfactory to the Investor in its sole discretion, subject to
Section 6.05 hereof.

“Investment Price” has the meaning set forth in Section 2.01 hereof.

“Investor” has the meaning set forth in the preamble hereto.

“Investor Disclosure Schedules” has the meaning set forth in ARTICLE 4.

“IRC” means the Internal Revenue Code of 1986, as amended from time to time.

“Knowledge” means the actual knowledge of the executive officers listed on
Schedule 1.01(a).

“Law” means any law, treaty, statute, ordinance, code, principle of common law,
rule or regulation of a Governmental Entity or judgment, decree, order, writ,
award, injunction or determination of an arbitrator or court or other
Governmental Entity.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever intended for security (including any conditional sale or other
title retention agreement, any easement, right of way or other encumbrance on
title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

- 6 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means any change, effect, occurrence or development
that, individually or in the aggregate, has or would reasonably be expected to
have a material adverse effect on the Investment or results of operations of the
Company and its Subsidiaries, taken as a whole; provided, however, that the term
“Material Adverse Effect” does not, and shall not be deemed to, include, either
alone or in combination, any changes, effects, occurrences or developments:
(i) resulting from general economic or business conditions in the United States
or any other country in which the Company and its Subsidiaries have operations,
or the worldwide economy taken as a whole; (ii) affecting the Company in the
industry or the markets where the Company operates (except to the extent such
change, occurrence or development has a disproportionate adverse effect on the
Company and its Subsidiaries relative to other participants in such industry or
markets, taken as a whole); (iii) resulting from any changes (or proposed or
prospective changes) in any Law or in GAAP or any foreign generally accepted
accounting principles; (iv) in securities markets, interest rates, regulatory or
political conditions, including resulting or arising from acts of terrorism or
the commencement or escalation of any war, whether declared or undeclared, or
other hostilities; (v) resulting from any delisting of the Company’s Equity
Securities from NASDAQ; (vi) resulting from the negotiation, announcement or
performance of this Agreement, or the transactions contemplated hereby,
including by reason of the identity of the Company, or the Investor or any
communication by the Company or the Investor of any plans or intentions
regarding the operation of the Company’s business, including the Investment,
prior to or following the Closing; (vii) resulting from any act or omission of
the Company required or contemplated by the terms of this Agreement, or
otherwise taken with the prior consent of the Investor; (viii) resulting from
the filing of the Case (or any other bankruptcy, insolvency or similar
proceeding filed by any Subsidiary of the Company) or from any action approved
by the Bankruptcy Court (or any other court in connection with any such other
proceedings); (ix) that have been disclosed by the Company in the SEC Reports,
including, but not limited to the Company’s defaults under the terms of the
Indenture; (x) resulting from the resignation or other termination of Daniel L.
Peters as Chief Executive Officer of the Company or Charles H. Abdalian, Jr. as
Chief Financial Officer of the Company; (xi) resulting or arising from the
Onalta/Europe Dispute; or (xii) arising from the events listed on Schedule
7.02(h).

“Material Contract” has the meaning ascribed to it in Section 3.17(a).

“Material Real Estate Contracts” means (for purposes of the Agreement only) any
lease, usufruct, use agreement, license, permit or other occupancy or facility
use agreement under which a Company is a tenant, sub-tenant, permittee, licensee
or counterparty relating to major facilities required for a Company’s
operations, the loss of which would result in a Material Adverse Effect.

“NASDAQ” means The NASDAQ Stock Market.

“Non-Material Subsidiary” means, at any time, any Subsidiary or group of
Subsidiaries of the Company having assets in an amount lower than 2.5%, on an
individual basis, or 5%, taken together as a group, of the amount of total
consolidated assets of the Company and its

 

- 7 -



--------------------------------------------------------------------------------

Subsidiaries or revenues in an amount lower than 2.5%, on an individual basis,
or 5%, taken together as a group, of the amount of total consolidated revenues
of the Company and its Subsidiaries, in each case, for the most recently
completed four fiscal quarters of the Company or, if fewer than four consecutive
fiscal quarters of the Company has been completed since the date hereof, the
fiscal quarters of the Company that have been completed since the date hereof.

“Onalta/Europe Dispute” means the disputes between the Company and BioMedica
relating to BioMedica’s obligations under (x) that certain Territory License
Agreement between the Company and BioMedica dated as of September 1, 2009, as
the same may be amended from time to time, and (y) that certain Supply Agreement
between BioMedica and the Company dated as of October 19, 2009, as the same may
be amended from time to time.

“Patent Licenses” means all Contracts naming the Company or any of its
Subsidiaries as licensor or licensee and granting any right to use any Patent.

“Patents” means (i) (A) all patents and patentable inventions, (B) all
registrations and recordings thereof and (C) all applications in connection
therewith pending as of the date of this Agreement and/or filed during the term
of this Agreement in any Intellectual Property Recording Office, including the
Patents listed on Schedule 3.15 and (ii) all reissues, divisions, continuations,
continuations-in-part, extensions and renewals of each patent, including patents
which are such by virtue of this clause (ii).

“Permitted Liens” shall mean (a) liens for Taxes not yet due and payable,
(b) statutory liens which secure payments not yet due that arise, and are
customarily discharged, in the ordinary course of the business, (c) setoff
rights under applicable law and (d) the Liens set forth on Schedule 1.01(b).

“Person” means any individual, corporation, company, association, partnership,
limited liability company, joint venture, trust, unincorporated organization or
Governmental Entity.

“Plan” means a plan of reorganization in form and substance satisfactory to the
Investor in its sole discretion, subject to Section 6.05 hereof.

“Policies” has the meaning ascribed to it in Section 3.16.

“Postpetition” means, when used with respect to any indebtedness, agreement,
instrument, claim, proceeding or other matter, indebtedness pursuant to any
agreement or instrument first entered into or becoming effective, or claim,
proceeding that first arose or was first instituted, or another matter that
first occurred, after the commencement of the Case.

“Primary Products” means those product candidates known as Zemiva, Azedra,
Onalta, and Trofex, and the Intellectual Property rights of the Company and its
Subsidiaries in such products.

“Proceeding” means any legal actions, suits, proceedings, claims or disputes.

“Product” means the Primary Products, and each other product candidate for which
the Company owns or licenses the Patents or other Intellectual Property rights
related thereto.

 

- 8 -



--------------------------------------------------------------------------------

“Purchased Shares” has the meaning set forth in the recitals hereto.

“Registration Rights Agreement” means a Registration Rights Agreement, relating
to all Equity Securities issued by the Company in a form reasonably approved by
the Investor (such approval not to be unreasonably withheld, conditioned or
delayed).

“Regulatory Approvals” means, to the extent necessary in connection with the
consummation of the transactions contemplated by the Transaction Documents, any
and all certificates, permits, licenses, franchises, concessions, grants,
consents, approvals, orders, registrations, authorizations, waivers, exemptions,
variances or clearances from, or filings or registrations with, Governmental
Entities (and shall not include waiting periods under the HSR Act or otherwise
imposed by Law).

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

“Relevant Hearing” has the meaning set forth in Section 6.05(a) hereof.

“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, agents, attorneys, accountants, consultants, equity
financing partners or financial advisors or other Person associated with, or
acting on behalf of, such Person.

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C. §
9601(24), and (b) all other actions required by any Governmental Entity or
voluntarily undertaken to (i) clean up, remove, treat, abate or in any other way
address any Hazardous Material in the environment; (ii) prevent the Release or
threat of Release, or minimize the further Release, of any Hazardous Material;
or (iii) perform studies and investigations in connection with, or as a
precondition to, or to determine the necessity of the activities described in,
clause (i) or (ii) above.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Report” has the meaning ascribed to it in Section 3.07(b).

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Solicitation Termination Date” has the meaning ascribed to it in Section 5.03.

“SOX Act” has the meaning ascribed to it in Section 3.07(b).

“Stand Alone Plan” means any plan of reorganization or plan of liquidation for
which the Investor or an Affiliate of the Investor is not the sponsor, including
without limitation any such plan for which the Company is the sponsor or there
is no sponsor.

 

- 9 -



--------------------------------------------------------------------------------

“Stockholder” means, with respect to any Person, each holder of common stock of
such Person.

“Stockholders Agreement” means the Stockholders Agreement relating to all Equity
Securities issued by the Company in the form reasonably approved by the Investor
(such approval not to be unreasonably withheld, conditioned or delayed).

“Subsidiary” means as to any Person, any other Person of which more than fifty
percent (50%) of the shares of the voting stock or other voting interests are
owned or controlled, or the ability to select or elect more than fifty percent
(50%) of the directors or similar managers is held, directly or indirectly, by
such first Person or one or more of its Subsidiaries.

“Subsequent Reports” has the meaning set forth in Section 6.02(a) hereof.

“Superior Proposal” means a transaction that is more favorable to the Company
than the transactions contemplated by the Transaction Documents.

“Tax” (and with correlative meaning “Taxes” and “Taxable”) means (1) any
foreign, federal, state or local income, gross receipts, capital, franchise,
import, goods and services, estimated, alternative minimum, add on minimum,
sales, use, transfer, real property gains, registration, value added, excise,
natural resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, personal property, capital stock,
social security, unemployment, disability, payroll, license, employee or other
withholding, or other tax, of any kind whatsoever, including any interest,
penalties or additions to tax or additional amounts in respect of the foregoing,
(2) any liability for the payment of any amounts of the type described in (1) as
a result of being a member of a consolidated, combined, unitary or aggregate
group for any Taxable period, and (3) any liability for the payment of any
amounts of the type described in (1) or (2) as a result of being a transferee or
successor to any person or as a result of any express or implied obligation to
indemnify any other person.

“Tax Contests” has the meaning set forth in Section 6.04 hereof.

“Tax Return” means any return, declaration, report, claim for refund,
information return or other document (including any related or supporting
schedule, statement or information) filed or required to be filed with any
taxing authority in connection with the determination, assessment or collection
of any Tax of any party or the administration of any laws, regulations or
administrative requirements relating to any Tax.

“Termination Fee” has the meaning set forth in Section 8.02(b) hereof.

“Term Sheet” means the Term Sheet dated November 1, 2010, between the Company
and the Investor with respect to a plan of reorganization.

“Title 11” means Title 11 of the United States Code, as amended and in effect
from time to time.

“Transaction Documents” means this Agreement, the Amended and Restated
Indenture, the Amended and Restated Pledge and Security Agreement executed
pursuant to the Amended and Restated Indenture and in form and substance
satisfactory to the Investor in its sole discretion, the Stockholders Agreement
and the Registration Rights Agreement.

 

- 10 -



--------------------------------------------------------------------------------

“Transaction Court Documents” means the Investment Order, the Disclosure
Statement, the order approving the Disclosure Statement, the Plan and the
Confirmation Order.

“Treasury Regulation” means a regulation promulgated under the IRC.

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. Unless otherwise specified, any references to a
party’s “judgment”, “satisfaction” or words of a similar import shall mean in
such party’s sole judgment. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively. References to “law”, “laws” or to a particular statute or law
shall be deemed also to include any Law.

ARTICLE 2

ISSUANCE AND PURCHASE OF PURCHASED SHARES

Section 2.01. Issuance and Purchases. Upon the terms and subject to the
conditions set forth in this Agreement, and in reliance upon the representations
and warranties hereinafter set forth, at the Closing, the reorganized Company
will issue, sell and deliver to the Investor, and the Investor will purchase
from the reorganized Company, the Purchased Shares, free and clear of all Liens,
other than Liens created by the Investor or permitted by the Investor, and
representing the Designated Percentage of the total equity capital of the
Company on a Fully Diluted Basis, for an aggregate purchase price of Forty Five
Million Dollars ($45,000,000) (the “Investment Price”).

Section 2.02. Closing.

(a) Subject to the satisfaction or, if permissible, waiver of the conditions set
forth in Section 7.01, Section 7.02 and Section 7.03 hereof, the Closing shall
take place at the offices of Wilmer Cutler Pickering Hale and Dorr LLP, 399 Park
Avenue, New York, New York, at 10:00 a.m., New York City time, on the third
(3rd) Business Day following satisfaction or, if

 

- 11 -



--------------------------------------------------------------------------------

permissible, waiver, of such conditions (other than those conditions that by
their nature are to be satisfied by actions to be taken at the Closing, but
subject to the satisfaction or waiver of such conditions), or at such other time
and place as the parties may agree (the date on which the Closing occurs, the
“Closing Date”); provided that the Investor and the Company shall use all
commercially reasonable efforts to have the Closing take place on the Effective
Date.

(b) At the Closing, (i) the reorganized Company shall deliver to the Investor
certificates representing the Purchased Shares to be purchased by, and sold to,
the Investor pursuant to Section 2.01 hereof (registered in the names and in the
denominations designated by the Investor at least two (2) Business Days prior to
the Closing Date), together with the other documents and certificates to be
delivered pursuant to Section 7.01 and Section 7.02 hereof, and (ii) the
Investor, in full payment for the Purchased Shares to be purchased by, and sold
to, the Investor pursuant to Section 2.01 hereof, shall pay to the Company as
provided in Section 2.01 hereof, an aggregate amount equal to the Investment
Price and shall deliver the certificate required pursuant to Section 7.03(a)
hereof. The Investor shall make payment hereunder in immediately available funds
by wire transfer to the account or accounts designated by the Company, or by
such other means as may be agreed between the parties hereto. The Company shall
make any payment due hereunder in immediately available funds by wire transfer
to the account designated by the Investor, or by such other means as may be
agreed between the parties hereto.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Company Disclosure Schedules attached hereto as
Exhibit B (the “Company Disclosure Schedules”), the Company hereby represents
and warrants to, and agrees with, the Investor as follows:

Section 3.01. Bankruptcy Court Orders. The Company shall have complied in all
material respects with the terms of all orders of the Bankruptcy Court in
respect of the Investment, this Agreement and the Investment Order upon and
after the entry of any such order, except to the extent that any such failure to
comply is not material to the Investor.

Section 3.02. Capitalization; Securities.

(a) Upon the Closing and after giving effect to the Confirmation Order, the Plan
and the Investment, the authorized capital stock of the reorganized Company
shall consist solely of One Hundred Thirty Two Million (132,000,000) shares of
Common Stock. Upon the Closing (after giving effect to the Confirmation Order,
the Plan and the Investment), the Purchased Shares, representing the Designated
Percentage of the total equity capital of the Company on a Fully Diluted Basis,
shall be issued to the Investor. Upon the Closing Date, all of the Purchased
Shares to be issued and delivered to the Investor pursuant to the terms hereof
shall have been duly authorized and validly issued, fully paid, nonassessable
and not subject to preemptive or similar rights of third parties. Upon the
Closing and after giving effect to the Confirmation Order and the Plan,
(i) except for the Stockholders Agreement and the Registration Rights Agreement,
there shall be no voting trusts, voting agreements, proxies, first refusal
rights, first offer rights, co-sale rights, options, transfer restrictions or
other agreements, instruments or understandings

 

- 12 -



--------------------------------------------------------------------------------

(whether oral, formal or informal) with respect to the voting, transfer or
disposition of capital stock of the Company or any Subsidiary to which the
Company or any Subsidiary is a party or by which it is bound, or, to the
Knowledge of the Company, among or between any Persons other than the Company or
any Subsidiary (as the case may be), except as set forth in this Agreement, and
(ii) except for shares of Common Stock representing up to 10% of the outstanding
shares of Common Stock on a Fully Diluted Basis as of the Closing Date, issuable
to the Bondholders in accordance with the Plan, and shares of Common Stock that
are reserved for issuance under any management incentive plan (provided that
such shares of Common Stock reserved under a management incentive plan shall not
in any event exceed a percentage of authorized shares of Common Stock,
calculated on a fully diluted basis, agreed to by the Investor and the Company),
there shall be no options, warrants, stock appreciation rights, restricted stock
units, calls, commitments or agreements of any character to which the Company or
any Subsidiary is a party, or by which the Company or any Subsidiary is bound,
calling for the issuance of shares of capital stock or other Equity Securities
of the Company or any Subsidiary or for settlement in cash based upon the value
of any such Equity Securities, or other arrangement to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound to
acquire, at any time or under any circumstance, capital stock of the Company or
any Subsidiary or any such Equity Securities. The rights, preferences and
privileges of the capital stock of the Company shall be as set forth in the
Articles of Organization of the Company, as amended pursuant to the Plan and in
effect upon the Closing, in the form reasonably approved by the Investor (such
approval not to be unreasonably withheld, conditioned or delayed).

Section 3.03. Financial Advisors and Brokers. Except as set forth on Schedule
3.03(a) hereto, no Person has acted, directly or indirectly, as a broker, finder
or financial advisor of the Company in connection with the Transaction Documents
or the transactions contemplated thereby, and except for any Person listed on
Schedule 3.03(a), no Person acting for or on behalf of the Company is entitled
to receive any broker’s, finder’s or similar fee or commission in respect
thereof based in any way on any agreement, arrangement or understanding made by
or on behalf of the Company; provided that “financial advisors” shall not
include any tax, accounting or other similar providers of financial services to
the Company listed on Schedule 3.03(b). All agreements between the Company, on
the one hand, and each Person listed on Schedule 3.03(a) (or any of their
respective Affiliates), on the other, have been delivered to the Investor.

Section 3.04. Controls. The Company maintains internal information systems, cash
management systems and other controls sufficient to provide reasonable assurance
that material transactions are executed in accordance with management’s general
or specific authorizations and are recorded in a manner that permits the
preparation of financial statements in accordance with GAAP.

Section 3.05. Corporate Existence; Compliance with Law. The Company (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the Commonwealth of Massachusetts; (b) is duly qualified to conduct business
and is in good standing in each other jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect; (c) has the requisite corporate and organizational
power and authority to own, pledge, mortgage or otherwise encumber and operate
its properties, to lease the property it operates under lease and to conduct its
business as now

 

- 13 -



--------------------------------------------------------------------------------

conducted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; (d) subject to the specific representations
regarding Environmental Laws, has all licenses, permits, consents or approvals
from or by, and has made all filings with, and has given all notices to, all
Governmental Entities having jurisdiction, to the extent required for such
ownership, operation and conduct, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and, except as would
not reasonably be expected to have a Material Adverse Effect, all such licenses,
permits, consents or approvals and filings are in full force and effect; (e) is
in compliance with its Articles of Organization and By-laws; and (f) subject to
the specific representations set forth herein regarding ERISA, Environmental
Laws, Tax and other Laws, is in compliance with all applicable provisions of
Law, except to the extent permitted by the Bankruptcy Code or where the failure
to comply would not reasonably be expected to have a Material Adverse Effect. As
of the date hereof, the Company has made available (including by filing publicly
by EDGAR with the SEC) to the Investor a complete and correct copy of the
Articles of Organization and the By-laws of the Company, each as amended to date
and each of which as made available is in full force and effect.

Section 3.06. Corporate Power, Authorization, Enforceable Obligations. Upon the
entry of the Investment Order, except as contemplated by and provided for under
the Bankruptcy Code and, if applicable, subject to entry of the Confirmation
Order, the execution, delivery and performance by the Company of the Transaction
Documents to which it is a party: (a) are within the Company’s corporate power;
(b) have been duly authorized by all necessary corporate action; (c) do not
contravene any provision of the Company’s Articles of Organization or By-laws;
(d) do not violate any Law; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, or require any payment to be made
under, any Material Contract; (f) do not result in the creation or imposition of
any Lien upon any of the property of the Company other than those in favor, or
for the benefit, of the Investor, its successors and assigns; (g) do not give
rise to any preemptive rights, rights of first refusal or other similar rights
on behalf of any Person under any applicable Law or any provision of the
Articles of Organization or By-laws or any agreement or instrument applicable to
the Company; and (h) do not require an Approval of any Governmental Entity or
any other Person, other than any stockholder approval required by the NASDAQ
Marketplace Rules, except those referred to on Schedule 3.06 and except, in the
case of each of clauses (d) through (h), as would not reasonably be expected to
have a Material Adverse Effect. Each of the Transaction Documents to which the
Company is a party shall be duly executed and delivered by the Company and each
such Transaction Document shall, when so executed, constitute a legal, valid and
binding obligation of the Company enforceable against it in accordance with its
terms.

Section 3.07. Financial Statements and Reports.

(a) The audited consolidated balance sheets at December 31, 2009, December 31,
2008 and December 31, 2007 of the Company and its Subsidiaries and the related
consolidated statements of operations, consolidated statements of redeemable
convertible preferred stock and stockholders’ (deficit) equity and consolidated
statements of cash flows for the fiscal year then ended, (the “Financial
Statements”) have been delivered (including by filing publicly by EDGAR with the
SEC) on or prior to the date hereof, have been prepared in accordance with

 

- 14 -



--------------------------------------------------------------------------------

GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein, and present fairly in all material respects
the consolidated financial position of the Company and its Subsidiaries as of
the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended.

(b) The Company has made available (including by filing publicly by EDGAR with
the SEC) to the Investor a true and complete copy of (i) the Annual Report on
Form 10-K of the Company for each of the fiscal years ended December 31, 2009,
2008 and 2007; (ii) the Quarterly Report on Form 10-Q of the Company for each of
the periods ended March 31, 2010 and 2009; June 30, 2010 and 2009 and
September 30, 2010 and 2009 and (iii) each registration statement, Current
Report on Form 8-K, proxy statement, information statement or other report or
statement required to be filed by the Company with the SEC since February 1,
2007, in each case, in the form (including exhibits and any amendments thereto)
filed with the SEC (collectively, the “SEC Reports”). As of their respective
dates, the SEC Reports (i) were timely filed with the SEC; (ii) complied, in all
material respects, with the applicable requirements of the Exchange Act and the
Securities Act; and (iii) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The SEC Reports included or will include
all certificates required to be included therein pursuant to Sections 302 and
906 of the Sarbanes-Oxley Act of 2002, as amended (the “SOX Act”), and the
internal control report and attestation of the Company’s outside auditors
required by Section 404 of the SOX Act. As of the date of this Agreement, other
than the (x) SEC Reports, (y) a Current Report on Form 8-K to be filed with the
SEC in connection with the execution of this Agreement and (z) a Current Report
on form 8-K to be filed with the SEC in connection with the filing of the Case,
the Company has not filed or been required to file any other reports or
statements with the SEC since February 1, 2007.

Section 3.08. Ownership of Property; Real Estate; Liens.

(a) Generally. The Company warrants that it has good and marketable title to, or
valid leasehold interests in or rights to use, all its property or assets
necessary or used in the ordinary conduct of its business, free and clear of all
Liens, other than Liens permitted by the Investor, and such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Liens. Schedule 3.08(b) sets forth a complete and accurate list of all Liens
(other than Permitted Liens) on the property or assets of the Company, showing
as of the date hereof the lien holder thereof, the principal amount of the
obligations secured thereby and the property or assets of the Company subject
thereto.

(c) Real Property. Schedule 3.08(c) sets forth a complete and accurate list of
all real property owned the Company, showing as of the date hereof the street
address, county or other relevant jurisdiction, state, record owner and
estimated value thereof based on the tax assessment of such real property. The
Company has good, marketable and insurable fee simple title to the real
property.

 

- 15 -



--------------------------------------------------------------------------------

(d) Leases. (i) Schedule 3.08(d)(i) sets forth a complete and accurate list of
all leases of real property under which the Company is the lessee, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof. Each such
lease is the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms. (ii) Schedule 3.08(d)(ii) sets forth a
complete and accurate list of all leases of real property under which the
Company is the lessor, showing as of the date hereof the street address, county
or other relevant jurisdiction, state, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.

(e) Investments. Schedule 3.08(e) sets forth a complete and accurate list of all
equity investments held by the Company on the date hereof, showing as of the
date hereof the amount, obligor or issuer and maturity, if any, thereof.

(f) Non-Material Subsidiary. Each Subsidiary of the Company is a Non-Material
Subsidiary.

Section 3.09. Labor Matters.

(a) Except as set forth on Schedule 3.09(a), neither the Company nor any of its
Subsidiaries is a party to or bound by any material labor agreement or
collective bargaining agreement respecting the employees in or relating to its
business. Except as set forth on Schedule 3.09(a), neither the Company nor any
of its Subsidiaries has received any written notification of any efforts to
organize employees in respect of any labor or union organization in or relating
to its business. Except as set forth in Schedule 3.09(a), there is no material
unfair labor practice or similar charge or complaint against the Company or any
of its Subsidiaries relating to its business pending, or to the Knowledge of the
Company, threatened. The Company is in compliance in all respects with all
applicable Laws respecting employment practices, terms and conditions of
employment, collective bargaining agreements and wages and hours and is not
engaged in any unfair labor practice, except where non-compliance would not
reasonably be expected to result in a Material Adverse Effect.

(b) Except as set forth in Schedule 3.09(b), neither the execution and delivery
of the Transaction Documents nor the consummation of the transactions
contemplated thereby will result in the breach of, constitute a default or a
change in control under, or otherwise provide any Person with a right to
terminate, rescind, amend, renegotiate or be released from any labor agreement
or collective bargaining agreement, or any provisions thereof, to which the
Company is a party.

(c) There is no strike, work stoppage, lockout or material labor dispute, or to
the Knowledge of the Company, threat thereof by or with respect to any employee
of the Company, except those that would not reasonably be expected to have a
Material Adverse Effect.

Section 3.10. Ventures, Subsidiaries and Affiliates; Outstanding Equity
Securities and Indebtedness. Schedule 3.10 sets forth all of the Subsidiaries of
the Company. None of the Company or its Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person. All of the issued and outstanding shares of capital

 

- 16 -



--------------------------------------------------------------------------------

stock of the Subsidiaries are owned by the Company, fully paid and
nonassessable. All outstanding Indebtedness of the Company is listed in the
Plan. The Company is not obligated, pursuant to any agreement or instrument
applicable to the Company, to purchase any Equity Securities of, or make any
other equity investment in, any Person.

Section 3.11. Taxes.

(a) Except as disclosed in Schedule 3.11(a), the Company has duly and timely
filed with the appropriate taxing authorities all income Tax Returns and all
other material Tax Returns that were required to be filed by it. All such Tax
Returns were true, correct and complete in all material respects and have been
completed in accordance with applicable Law. Except as disclosed in Schedule
3.11(a), the Company has timely paid all income Taxes and all other material
Taxes required to be paid by it (whether or not shown on any Tax Return), other
than in those instances in which such Taxes are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP in respect of all such Taxes in the
most recent Financial Statements. The reserve for Taxes provided in the Books
and Records of the Company has been determined in accordance with GAAP and will
be sufficient for all Taxes of the Company with respect to any period for which
Tax Returns have not yet been filed or for Taxes not yet due and owing for any
Tax period or portion thereof through and including the Closing Date. Except as
disclosed in Schedule 3.11(a), there is no material Tax liability proposed in
writing by any taxing authority for which there is not an adequate reserve in
accordance with GAAP in the most recent Financial Statements.

(b) Except as disclosed in Schedule 3.11(b) hereto, no audits or investigations
relating to any Taxes for which the Company may be liable are pending or
threatened in writing by any taxing authority. Except as disclosed in Schedule
3.11(b) hereto, there are no agreements or applications by the Company for the
extension of the time for filing any federal income Tax Return or other material
Tax Return or paying any federal income Tax or any other material Tax nor have
there been any extensions or waivers of any statutes of limitation for the
assessment of any federal income Taxes or other material Taxes.

(c) Except as disclosed in Schedule 3.11(c), to the Knowledge of the Company
after due inquiry, the Company does (i) not have an agreement or arrangement
with any person or entity pursuant to which the Company would have a material
obligation with respect to Taxes of another person or entity following the
Closing, (ii) not have any material liability for the Taxes of any third party
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local or foreign law) as a transferee or successor, by contract or otherwise
(other than entities for which the Company is or was the common parent),
(iii) has not been a member of an affiliated group of corporations within the
meaning of Section 1504 of the IRC (other than a group the common parent of
which is the Company), and (iv) has not filed or been included in a combined,
consolidated or unitary income Tax Return (except for the group of which the
Company is the parent).

(d) The Company has withheld and timely paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to, or any
options issued to, any employee, independent contractor, creditor, stockholder,
or other third party.

 

- 17 -



--------------------------------------------------------------------------------

(e) No jurisdiction in which the Company does not file a Tax Return (i) has
asserted in writing that the Company is or may be subject to Tax in that
jurisdiction (including any liability for any Taxes on a “nexus” basis) or
(ii) has sent notices or written communications of any kind requesting
information relating to the Company’s nexus with such jurisdiction.

(f) The Company has not agreed, nor will it be required to make any adjustment
for any period after the date of this Agreement pursuant to Section 481(a) of
the IRC by reason of any change in any accounting method made prior to the date
hereof. There is no application pending with any Governmental Entity requesting
permission for any such change in any accounting method of the Company, and the
Internal Revenue Service has not issued in writing any pending proposal
regarding any such adjustment or change in accounting method.

(g) Except as disclosed in Schedule 3.11(g), the Company does not own a single
member limited liability company which is treated as a disregarded entity, is a
stockholder of a “controlled foreign corporation” as defined in Section 957 of
the IRC, or is a stockholder of a “passive foreign investment company” as
defined in Section 1296 of the IRC.

(h) The Company has disclosed on its federal income Tax Returns all positions
taken therein that could give rise to a substantial understatement of federal
income Tax within the meaning of Section 6662 of the of the IRC. The Company has
not been a participant in or material advisor to any transaction that is a
“listed transaction” as defined by Treasury Regulations Section 1.6011-4.

(i) Except as disclosed in Schedule 3.11(i), the Company will not be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any period (or any portion thereof) ending after the Closing Date, as
a result of any deferred intercompany gain or any excess loss account described
in Treasury Regulations under Section 1502 of the IRC (or any corresponding
provision of state, local or foreign Tax law) or closing agreement as described
in Section 7121 of the IRC (or any corresponding or similar provision of state,
local or foreign Tax law) executed on or prior to the Closing Date. The Company
will not be required to include in taxable income for any period (or any portion
thereof) ending after the Closing Date any material amount of income as a result
of any installment sale or other open transaction disposition made on or prior
to the Closing Date or prepaid amount received on or prior to the Closing Date.

(j) None of the assets of the Company directly or indirectly secures any debt
the interest on which is tax-exempt under Section 103(a) of the IRC.

(k) The Company (i) has never participated in an international boycott as
defined in Section 999 of the IRC, or (ii) is not a party to a gain recognition
agreement under Section 367 of the IRC.

(l) The Company has not distributed to its stockholders or security holders
stock or securities of a controlled corporation, nor has stock or securities the
Company been distributed, in a transaction to which Section 355 of the IRC
applies in the five (5) years prior to the date of this Agreement.

 

- 18 -



--------------------------------------------------------------------------------

(m) The Company has made available to the Investor complete copies of (A) all
material Tax Returns of the Company relating to Taxable periods ending on or
after December 31, 2009 and (B) any audit reports, examination reports and
statements of deficiencies issued within the last three years relating to any
material amount of Tax due from or with respect to the Company, its income,
assets or operations.

Section 3.12. ERISA.

(a) Schedule 3.12(a) lists each Employee Plan. “Employee Plan” means any
employee benefit plan (within the meaning of Section 3(3) of ERISA, whether or
not subject to ERISA) and any other employment, bonus, incentive, deferred
compensation, stock option or other equity based, severance, termination, change
in control, fringe benefit or other compensatory arrangement, agreement, plan,
program or policy maintained, sponsored or contributed to by the Company or by
any trade or business, whether or not incorporated, that together with the
Company would be deemed a “single employer” under Section 414 of the IRC (an
“ERISA Affiliate”) or to which any such Person is or has been obligated to
contribute or, with respect to which any such Person has any liability or
obligation. The Company does not and within the preceding six (6) years, has not
been obligated to contribute to or has or had any liability, direct or indirect,
under or with respect to, (1) any “multiemployer plan” as defined in
Section 3(37) of ERISA, or (2) any single employer defined benefit pension plan
(within the meaning of Section 3(2) of ERISA) that is or was subject to Title IV
of ERISA. Except as set forth on Schedule 3.12(a), the Company has no commitment
(1) to create or incur liability with respect to or cause to exist any new
employee benefit plan, program, agreement or arrangement other than the Employee
Plans or (2) except for amendments necessary to comply with applicable Law, to
modify, change or terminate any Employee Plan. The Company has furnished to the
Investor true and complete copies of the governing documents for each Employee
Plan and a copy of the current employee handbook(s) provided to employees of the
Company and its Subsidiaries and, where applicable with respect to an Employee
Plan, true and complete copies of the most recent summary plan description(s),
the two most recent Form 5500 filings and any material filings, correspondence
or other communication with, to or from any Person, including, without
limitation, the plan actuaries or other consultants, the Internal Revenue
Service or the Department of Labor.

(b) Except as set forth on Schedule 3.12(b) neither the execution and delivery
of the Transaction Documents nor the consummation of the transactions
contemplated thereby will accelerate the time of payment, vesting or funding of,
or increase or modify the amount or terms of, any compensation or benefits that
are or may become payable from or by the Company to or in respect of any current
or former executive officer.

(c) All employer and employee contributions, and material premiums and expenses
due and payable to or in respect of any Employee Plan or required by Law or any
Employee Plan have been timely paid, or, if not yet due, have been fully and
adequately accrued as a liability on the Company’s most recent financial
statements included in the SEC Reports in accordance with applicable Law.

 

- 19 -



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 3.12(d), (i) no trade or business, whether
or not incorporated, is or has been treated as a single employer together with
the Company for any purpose under ERISA or Section 414 of the IRC other than the
Company’s Subsidiaries, and (ii) no liability under Sections 406, 409, 502(i),
502(l) or Part 6 of Title I, of ERISA or the penalty or excise tax provisions of
the IRC relating to employee benefit plans or employee compensation has been
incurred (directly or indirectly, including as a result of any indemnification
obligation or agreement) by the Company and is still outstanding, and no event,
transaction or condition has occurred or exists which could reasonably be
expected to result in any such liability.

(e) Each Employee Plan has been operated and administered in all material
respects in compliance both with its terms and with all applicable Laws. Each
Employee Plan that is intended to qualify under Section 401(a) of the IRC has
received a favorable determination from the Internal Revenue Service as to its
qualification or, in the case of a prototype plan, a favorable opinion letter,
with the Internal Revenue Service and, to the Knowledge of the Company or any
Subsidiary, no event or condition has occurred or exists since the date of such
letter that could reasonably be expected to have an adverse effect on the
qualified status of such Employee Plan.

(f) No liability under Title IV of ERISA has been incurred with respect to any
Employee Plan that has not been satisfied in full. No Employee Plan is subject
to Section 412, 430, 431 or 432 of the IRC or Title IV or Section 302, 303, 304
or 305 of ERISA. None of the assets of the Company or any ERISA Affiliate are
subject to any lien arising under ERISA or Subchapter D of Chapter 1 of the IRC,
and no condition exists that presents a material risk of any such lien arising.

(g) No payment or benefit paid or provided, or to be paid or provided, to
current or former employees, directors or other service providers of or to the
Company (including, without limitation, pursuant to, or in connection with, any
of the Transaction Documents or any of the transactions contemplated thereby)
will fail to be deductible for federal income tax by reason of Section 280G of
the IRC.

(h) Except as disclosed on Schedule 3.12(h), no Employee Plan provides benefits,
including without limitation death or medical benefits (whether or not insured),
with respect to current or former employees, directors or other service
providers after retirement or other termination of service (other than
(i) coverage mandated by applicable Law, (ii) death benefits or retirement
benefits under any funded “employee pension benefit plan” (as defined in
Section 3(2) of ERISA) that is intended to be a qualified plan within the
meaning of Section 401(a) of the IRC, or (iii) deferred compensation benefits
accrued as liabilities in the Company’s most recent financial statements).
Except as disclosed on Schedule 3.12(h), no Employee Plan is funded through a
“welfare benefit fund” as defined in Section 419 of the IRC.

(i) There are no material claims pending, or, to the Knowledge of the Company,
threatened or anticipated (other than routine claims for benefits) against or
involving any Employee Plan, the assets of any Employee Plan or against the
Company or any ERISA Affiliate with respect to any Employee Plan.

Section 3.13. No Litigation. As of the date hereof, other than (i) the Case and
proofs of claim filed in the Case and (ii) any litigation or claim arising out
of the Onalta/Europe Dispute, no action, claim, lawsuit, demand, investigation
or proceeding is now pending or, to the Knowledge of the Company, threatened
against any of the Company, before any Governmental

 

- 20 -



--------------------------------------------------------------------------------

Entity or before any arbitrator or panel of arbitrators (collectively,
“Litigation”) that, individually or in the aggregate, (a) challenges the
Company’s right or power to enter into or perform any of its obligations under
the Transaction Documents to which it is a party, or the validity or
enforceability of any Transaction Document or any action taken thereunder or
(b) is reasonably likely to have a Material Adverse Effect.

Section 3.14. Intellectual Property.

(a) The Company owns, or possesses the right to use, all of the Intellectual
Property that is reasonably necessary for the operation of its Business as
currently conducted, except where the failure to own, or possess the right to
use, such Intellectual Property, has not or would not reasonably be likely to
have a Material Adverse Effect. To the Knowledge of the Company, no product,
process, method, substance, part or other material now employed, or now
contemplated to be employed by the Company or any of its Subsidiaries infringes
upon any rights held by any other Person, and except as disclosed in Schedule
3.14(a), no claim or litigation regarding any of the foregoing is pending or
threatened, which individually or in the aggregate, has had or could reasonably
be expected to have a Material Adverse Effect.

(b) Schedule 3.14(b) hereto contains a complete list of all Patents that are
registered or are subject to an application for registration and are owned by or
licensed to the Company or any of its Subsidiaries, and all Patent Licenses that
are material to or necessary in the operation of the Business of the Company or
any of its Subsidiaries.

(c) The Company holds all right, title and interest in and to the Patents listed
on Schedule 3.14(b) (except for Patents licensed to, and the rights to the
Patents granted by the Company pursuant to the Patent Licenses and set forth on
Schedule 3.14(c), free and clear of any Lien (except for Permitted Liens by the
Investor); the Company has made all necessary recordings with the United States
Patent and Trademark Office in respect of Patents it owns to protect and
maintain ownership of such Patents; and, to the Knowledge of the Company, at
least one claim of each of the Patents owned by the Company is valid and
enforceable.

(d) Except as disclosed in Schedule 3.14(d), the Company is not aware of any
past litigation, interference or opposition proceedings relating to the Patents
listed on Schedule 3.14(b) that would have a material impact on any of such
Patents or that would prevent the Company or any Subsidiary from researching,
developing or selling any of the Primary Products in any material respect.

(e) Except as disclosed in Schedule 3.14(e), neither the Company nor any
Subsidiary has received any notice alleging infringement of any intellectual
property or proprietary right of any other Person in relation to the Products or
the Patents listed on Schedule 3.14(b) that would have a material impact on any
of the Patents listed on Schedule 3.14(b) or that would prevent the Company or
any Subsidiary from researching, developing or selling any of the Primary
Products in any material respect.

(f) To the Knowledge of the Company, except as disclosed in Schedule 3.14(f),
there is no third party infringing on any intellectual property or proprietary
right in relation to the Patents listed on Schedule 3.14(b) or the Products.

 

- 21 -



--------------------------------------------------------------------------------

(g) All patent applications owned by the Company or any Subsidiary are being
diligently prosecuted, and maintained; and

(h) Neither the Company nor any Subsidiary has been notified of any actions from
any Governmental Entity that would have a material impact on any of the Patents
owned by the Company or any of its Subsidiaries listed on Schedule 3.14(b) or
that would prevent the Company or any of its Subsidiaries from researching,
developing or selling any of the Products in any material respect.

Section 3.15. Environmental Matters.

(a) Except as set forth in Schedule 3.15, and except for any matter that would
not reasonably be expected to result in a Material Adverse Effect: (i) The
Company and its Subsidiaries and their businesses, operations and properties are
in compliance with, and the Company and its Subsidiaries have no liability
under, any applicable Environmental Law; (ii) The Company and its Subsidiaries
have obtained (or applied for, with a reasonable likelihood of obtaining) all
Environmental Permits required for the conduct of their businesses and
operations, and the ownership, operation and use of their property, under
Environmental Law, and all such Environmental Permits are valid and in good
standing; (iii) There has been no Release or, to the Knowledge of the Company,
threatened Release of Hazardous Material on, at, under or from any property or
facility presently or, to the Knowledge of the Company, formerly owned, leased
or operated by the Company and its Subsidiaries or their predecessors in
interest that would reasonably be expected to result in an Environmental
Liability to the Company and its Subsidiaries; (iv) There is no Environmental
Liability pending or, to the Knowledge of the Company, threatened against the
Company and its Subsidiaries, or relating to the properties currently or
formerly owned, leased or operated by the Company and its Subsidiaries or their
predecessors in interest or relating to the operations of the Company and its
Subsidiaries, and to the Knowledge of the Company, there are no actions,
activities, circumstances, conditions, events or incidents that could reasonably
be expected to form the basis of such an Environmental Liability; and (v) No
Person with an indemnity or contribution obligation to the Company and its
Subsidiaries relating to compliance with or liability under Environmental Law is
in default with respect to such obligation.

(b) Except as set forth in Schedule 3.15 and except for any matter that would
not reasonably be expected to result in a Material Adverse Effect: (i) Neither
the Company nor any of its Subsidiaries is obligated to perform any action or
otherwise incur any expense under Environmental Law pursuant to any order,
decree, judgment or agreement by which it is bound or has assumed by contract,
agreement or operation of law, and no such Person is, conducting or financing
any Response pursuant to any Environmental Law or has refused or failed to
conduct or finance any Response required by Environmental Law, with respect to
any property or any other location; (ii) No property or facility owned, operated
or leased by the Company and its Subsidiaries and, to the Knowledge of the
Company, no property or facility formerly owned, operated or leased by the
Company and its Subsidiaries or any of their predecessors in interest is
(x) listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or (y) listed on the Comprehensive Environmental Response,
Compensation and Liability Information System promulgated pursuant to CERCLA or
(z) included on any similar list maintained by any Governmental Entity including
any such list relating to petroleum; (iii) No

 

- 22 -



--------------------------------------------------------------------------------

Lien has been recorded or, to the Knowledge of the Company, threatened under any
Environmental Law with respect to any property or other assets of the Company
and its Subsidiaries; (iv) The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation of the transactions contemplated by the Transaction Documents do
not, and will not, require any notification, registration, filing, reporting,
disclosure, investigation, remediation or cleanup pursuant to any applicable
Environmental Law; and (v) Each of the Company and its Subsidiaries has made
available to the Investor all material records and files in its possession,
custody or control, or otherwise reasonably available to it, concerning
compliance with or liability under Environmental Law, including those concerning
the actual or suspected existence of Hazardous Material at properties or
facilities currently or formerly owned, operated, leased or used by the Company
and its Subsidiaries.

Section 3.16. Insurance. Schedule 3.16 sets forth a list as of the date of this
Agreement that is correct and complete in all material respects of the name of
insurer, type of coverage, policy number and policy period of each material
insurance policy that is currently in effect (collectively, the “Policies”) and
to which the Company is a party or by which any of its assets or any of its
employees, officers or directors (in such capacity) are covered by commercial
property, professional liability, commercial general liability (including
products liability), workers’ compensation, extended coverage, business
interruption, directors’ and officers’ liability insurance and other forms of
insurance provided to the Company in connection with its businesses. All
premiums required to be paid with respect to the Policies covering all periods
up to and including the date hereof have been paid. Except as set forth on
Schedule 3.16, all such Policies are in full force and effect and will remain in
full force and effect after the Closing, in accordance with their respective
terms. Except as set forth on Schedule 3.16, the Company has not received any
notice of default, cancellation or termination with respect to any provision of
any such Policies, or any notice that the insurer is unwilling to renew any such
Policy following the currently scheduled expiration of such Policy or intends to
materially modify any term of any such renewed Policy as compared to the
existing Policy. With respect to its directors’ and officers’ liability
insurance policies, the Company has not, to its Knowledge, failed to give any
notice or present any claim thereunder in due and timely fashion or as required
by any such Policies so as to jeopardize full recovery under such Policies.
Except as set forth on Schedule 3.16, there are no Policies under which more
than fifty percent (50%) of the original limits of liability have been depleted,
or are reasonably expected to be depleted, by the payment of known claims.

Section 3.17. Contracts.

(a) Except as set forth on Schedule 3.17(a) or 3.12(a), as of the date hereof,
the Company is not a party or subject to any of the following:

(i) any Contract, understanding or obligation with respect to severance,
termination, retention or change in control, to pay liabilities or fringe
benefits, with any present or former directors of the Board, officers or
employees of the Company, or any such agreement, understanding or obligation,
the assumption of which has been approved by the Bankruptcy Court or that is a
Postpetition Contract;

 

- 23 -



--------------------------------------------------------------------------------

(ii) any Contract providing for bonuses, pensions, options, deferred
compensation, retirement payments, royalty payments, profit sharing or similar
payment or benefit with respect to any present or former Representative of the
Company, the assumption of which has been approved by the Bankruptcy Court or
that is a Postpetition Contract;

(iii) any Contract under which the Company has created, incurred, assumed or
guaranteed indebtedness for borrowed money or that is an outstanding guarantee,
letter of comfort, letter of assurance, keepwell, letter of credit, performance
bond, surety bond, indemnity agreement or other form of assurance or guarantee,
the assumption of which has been approved by the Bankruptcy Court or that is a
Postpetition Contract; and

(iv) any Contract required pursuant to Item 601 of Regulation S-K under the
Securities Act to be filed as an exhibit to any SEC Report, which has not been
so filed (each of the agreements described in clauses (i) - (iv), a “Material
Contract”).

(b) The Company is not in material breach or material violation of, or in
default under or with respect to, any Material Contract.

(c) As of the date of this Agreement, the Company is not a party to or is bound
by any non-competition Contract or other Contract the assumption of which has
been approved by the Bankruptcy Court or that is a Postpetition Contract that
(i) purports to limit in any material respect either the type of business in
which the Company may engage or the manner or locations in which the Company may
so engage in any business, or (ii) requires the disposition of any material
assets or line of business of the Company outside of the ordinary course of
business.

(d) A true and complete copy of each Material Contract to which the Company is a
party has previously been delivered or made available to the Investor (subject
to applicable confidentiality restrictions) and each such contract is a valid
and binding agreement of the Company, as the case may be, and is in full force
and effect, except to the extent any has previously expired in accordance with
its terms.

(e) As of the date hereof, since the commencement of the Case, the Company has
not rejected and failed to replace, on terms that are no less favorable to the
Company, any Contract that is necessary to conduct the business of the Company
in substantially the same manner as presently conducted and as proposed to be
conducted.

Section 3.18. Business. Neither the Company nor any of its Subsidiaries is
engaged (directly or indirectly) in any business other than the Business.

Section 3.19. Anti-Terrorism Laws.

(a) None of the Company nor any of its Subsidiaries and, to the Knowledge of the
Company, none of their respective Affiliates are in violation of any applicable
Law relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

- 24 -



--------------------------------------------------------------------------------

(b) None of the Company and its Subsidiaries and, to the Knowledge of the
Company, none of their respective Affiliates, brokers and other agents acting or
benefiting in any capacity in connection with the Investment is any of the
following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(iv) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(v) None of the Company and its Subsidiaries and, to the Knowledge of the
Company, none of their respective Affiliates, brokers and other agents acting in
any capacity in connection with the Investment (i) conducts any business or
engages in making or receiving any material contribution of funds, goods or
services to or for the benefit of any person described in paragraph (b) above,
or (ii) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law;

Section 3.20. Exemption from Registration. The offering and issuance by the
Company of the Purchased Shares pursuant to the Plan shall be exempt from
registration pursuant to Section 4(2) of the Securities Act, as applicable;
provided, that in connection with the use of the exemption under Section 4(2) of
the Securities Act, the Company is relying on the truth and accuracy of the
Investor’s representations and warranties provided in Section 4.05 of this
Agreement.

Section 3.21. Disclaimer of Other Representations and Warranties. The Company is
not making any representation or warranty to the Investor whatsoever, express or
implied, except for those representations and warranties of the Company
explicitly set forth in this Agreement, any Transaction Document contemplated
hereby, or in any schedule, exhibit or certificate in respect hereof or thereof.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

Except as disclosed in the Investor Disclosure Schedules attached hereto as
Exhibit C (the “Investor Disclosure Schedules”), the Investor represents and
warrants to, and agrees with, the Company as follows:

Section 4.01. Organization. The Investor is (a) a limited liability company duly
organized, validly existing and in good standing under the Laws of Delaware and
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to execute, deliver and perform
its obligations under the Transaction Documents.

Section 4.02. Authorization of Agreements. The execution, delivery and
performance by the Investor of its obligations under the Transaction Documents,
to the extent that such documents have been delivered as of such date, and the
consummation of the transactions contemplated by the Transaction Documents, are
within the Investor’s powers and have been duly authorized by all necessary
action and do not and will not contravene the terms of its organizational
documents. Each Transaction Document when delivered will constitute a legal,
valid and binding obligation of the Investor, enforceable against the Investor
in accordance with its terms.

Section 4.03. Consents; No Conflicts. No Approval (other than approval by the
Bankruptcy Court) is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, the Investor of this
Agreement or any other Transaction Document, or for the consummation of the
transactions contemplated hereby and thereby, except for such Approvals listed
on Schedule 4.03 hereto or that could not, individually or in the aggregate,
reasonably be expected to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement or the other Transaction Documents
or materially impair the ability of the Investor to consummate the Investment
and the transactions contemplated hereby or thereby, and all of which have been
duly obtained, taken, given or made and are in full force and effect, except as
indicated on Schedule 4.03 hereto. The execution, delivery and performance by
the Investor of the Transaction Documents to which it is a party do not and will
not require any consent or other action by any Person under or constitute a
default under any provision of any agreement or other instrument binding upon
it.

Section 4.04. Financial Advisors and Brokers. No Person has acted directly or
indirectly as a broker, finder or financial advisor of the Investor in
connection with the Transaction Documents or the transactions contemplated
thereby, and no Person acting for or on behalf of the Investor is entitled to
receive any broker’s, finder’s or similar fee or commission in respect thereof
based in any way on any agreement, arrangement or understanding made by or on
behalf of the Investor.

Section 4.05. Ownership of Equity Securities; Purpose of Investment. The
Investor is acquiring the Purchased Shares under this Agreement solely for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution thereof in violation of the Securities Act and applicable state
securities or “blue sky laws”. The Investor is an “Accredited Investor” as such
term is defined in Regulation D of the Securities Act. The Investor has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of its investment in the Purchased
Shares, and the Investor is capable of bearing the economic risks of such
investment, including a complete loss of its investment in the Purchased Shares.
The Investor has been given the opportunity to ask questions of and receive
answers from the Company concerning the Company, the Purchased Shares and other
related matters. The Investor further represents and warrants to the Company
that it has been furnished with all information it deems necessary or desirable
to evaluate the

 

- 26 -



--------------------------------------------------------------------------------

merits and risks of the acquisition of the Purchased Shares and that the Company
has made available to the Investor or its agents all documents and information
relating to an investment in the Purchased Shares requested by or on behalf of
the Investor. In evaluating the suitability of an investment in the Purchased
Shares and in making the Investment, the Investor has not relied upon any
representations or warranties of any Person by or on behalf of the Company other
than those representations and warranties that are expressly set forth in this
Agreement, whether oral or written.

Section 4.06. Financing. The Investor shall have provided true and correct
evidence to the Company and/or the Company’s legal counsel (on a “for attorneys’
eyes only” basis) that the Investor has sufficient unencumbered cash or other
immediately available funds or marketable securities, held on the date hereof in
one or more bank or brokerage accounts, to enable it to make payment of the
Investment Price to consummate the transactions contemplated by this Agreement,
and such funds shall continue to be unencumbered and held in such bank/brokerage
account or accounts (or substantially similar bank/brokerage account or
accounts) until the earlier to occur of the termination of this Agreement
pursuant to its terms, or the Closing Date.

Section 4.07. Disclaimer of Other Representations and Warranties. The Investor
is not making any representation or warranty to the Company whatsoever, express
or implied, except for those representations and warranties of the Investor
explicitly set forth in this Agreement, any Transaction Document contemplated
hereby, or in any schedule, exhibit or certificate in respect hereof or thereof.

ARTICLE 5

PRE-CLOSING COVENANTS

Section 5.01. Conduct of Business. Between the date hereof and the Closing Date,
the Company shall operate and carry on the operations of its business in the
ordinary course and substantially as operated as of the date of this Agreement;
provided, however, the parties acknowledge and agree that the Company’s ability
to operate in the ordinary course is limited by (i) the utilization of cash flow
from operations and restrictions on use of cash collateral pursuant to orders of
the Bankruptcy Court, (ii) the fact that the business is being operated while in
bankruptcy, and (iii) the Company’s inability to control the conduct of
contractual counterparties and other third parties, and such limitations may
limit the Company’s ability to operate in the ordinary course.

Section 5.02. Bankruptcy Filings, Covenants and Agreements.

(a) The Company shall use commercially reasonable efforts to obtain Bankruptcy
Court approval of the Investment Motion by January 14, 2011. The Investor agrees
that it shall promptly take such actions as are reasonably requested by the
Company to assist in obtaining approval of the Investment Motion, including
furnishing affidavits or other documents or information for filing with the
Bankruptcy Court; provided that the Investor shall not be required to take any
actions to amend or modify the Investment Motion. If entry of the Investment
Order is appealed or otherwise challenged (including by a petition for
certiorari or motion for modification, reconsideration, rehearing or
reargument), the Investor and the Company shall each use commercially reasonable
efforts to defend such appeal or challenge unless the Investor or the Company
has terminated this Agreement pursuant to its terms.

 

- 27 -



--------------------------------------------------------------------------------

(b) The Company shall use commercially reasonable efforts to: (i) confirm the
Plan and (ii) cause the Effective Date to occur by no later than March 31, 2011.
Upon request of the Company, the Investor agrees (x) to assist and cooperate
with the Company in its negotiations with, and solicitation of approvals from,
holders of “claims” and “interests” (as such terms are defined in the Bankruptcy
Code) for the purpose of obtaining the approvals of any classes required to
confirm the Plan and/or (y) to assist the Company in obtaining entry of the
Confirmation Order.

(c) The Company and the Investor shall cooperate with each other and (subject to
the terms of the Investment Order and the process contemplated thereby) shall
use (and shall cause their respective Subsidiaries to use) commercially
reasonable efforts to take or cause to be taken all actions, and do or cause to
be done all things, necessary, proper or advisable on its part under this
Agreement and applicable Laws to consummate the Investment and the other
transactions contemplated by this Agreement, including preparing and filing all
documentation to effect all necessary notices, reports and other filings and to
obtain all consents, registrations, approvals, permits and authorizations
necessary to be obtained from any third party and/or any Governmental Entity in
order to consummate the Investment or any of the other transactions contemplated
by this Agreement in accordance with the timelines provided in this Agreement.
Subject to applicable Laws, to the extent reasonably practicable, the parties
shall provide copies in advance, and consult with each other on, all filings
made with, or written materials submitted to, any Governmental Entity in
connection with the Investment and the Transaction Documents. To the extent
permitted by Law and reasonably practicable, the parties shall make good faith
efforts to coordinate, and to the extent appropriate, jointly prepare written
communications submitted to a Governmental Entity regarding material matters
with respect to the transactions contemplated by this Agreement. In exercising
the foregoing rights, each of the Company and the Investor shall act reasonably
and as promptly as practicable. In furtherance and not in limitation of the
foregoing, each of the Investor and the Company shall make any required filing
pursuant to the HSR Act with respect to the transactions contemplated hereby as
promptly as practicable and in any event within fifteen (15) Business Days
following the date hereof and to supply as promptly as reasonably practicable
any additional information and documentary material that may be requested
pursuant to the HSR Act and to take all other actions necessary to cause the
expiration or termination of the applicable waiting periods under the HSR Act as
soon as practicable thereafter. Each of the Investor and the Company will
furnish to the other parties such necessary information and reasonable
assistance as such other parties may reasonably request in connection with the
foregoing.

(d) Each of the Investor and the Company further covenant and agree (subject to
the terms of the Investment Order), with respect to any threatened or pending
preliminary or permanent injunction or other order, decree or ruling or statute,
rule, regulation or executive order that would adversely affect the ability of
the parties hereto to consummate the transactions contemplated hereby, to
respectively use commercially reasonable efforts to prevent the entry, enactment
or promulgation thereof, as the case may be.

 

- 28 -



--------------------------------------------------------------------------------

(e) Nothing in this Agreement shall obligate the Investor or any of its
Affiliates to take any action, or agree, (i) to limit in any manner whatsoever
or not to exercise any rights of ownership of any securities, or to divest,
dispose of or hold separate any securities or all or a portion of their
respective businesses, assets or properties or of the business, asset or
properties of the Company, or (ii) to limit in any manner whatsoever the
abilities of such entities (A) to conduct their respective businesses or own
such assets or properties or to conduct the business or own the properties or
assets of the Company or (B) to control their respective businesses or
operations or the business or operations the Company.

Section 5.03. Alternative Transactions. During the period commencing on the date
of entry of the Investment Order until the 30th day (the “Solicitation
Termination Date”; and such 30 day period referred to as the “Solicitation
Period”) following the date of entry of the Investment Order, the Company shall
be permitted to solicit inquiries, proposals, offers and bids from, and
negotiate with, any Person regarding an Alternative Transaction. During the
period commencing on the date the Company files the voluntary petition
commencing the Case until the Closing, except during the Solicitation Period,
the Company agrees that it shall not solicit inquiries, proposals, offers and
bids from, and negotiate with, any Person regarding an Alternative Transaction;
provided that this shall not prevent the Company from receiving any such
proposal from any Person and negotiating such proposal with such Person and
providing due diligence information regarding the Company to such Person
(provided that such Person enters into a valid and binding confidentiality
agreement with the Company), if the Board, on advice of its financial and legal
advisors, determines that such proposal would reasonably be expected to result
in a Superior Proposal. In the event the Company receives any proposal from a
Person that the Board believes may constitute a Superior Proposal (whether
before or after the Solicitation Termination Date), it will promptly notify the
Investor of the terms thereof, including the identity of the proposing
party(ies). In the event that the Board, after consultation with its financial
and legal advisors, determines in good faith that it has received a written
Superior Proposal and that it can no longer support or recommend the
transactions contemplated by the Transaction Documents, the Company shall
promptly (in any event no later than one (1) Business Day following such
determination) so inform the Investor (including as to the terms of any such
proposal that the Board has determined is a Superior Proposal). Notwithstanding
the foregoing, nothing in this Section 5.03 shall abrogate the Company’s
obligation to pay the Termination Fee as provided in Section 8.02(b).

Section 5.04. Accounting Policies. The Company shall not make any changes with
respect to accounting policies or procedures, except as required by changes in
GAAP or by applicable Law or except as the Company, after consultation with the
Investor and each party’s independent auditors, determines in good faith is
preferable.

Section 5.05. Postpetition Transactions and Settlements. After the date hereof,
the Company and its Subsidiaries shall not enter into any Postpetition
transaction, settlement agreement, contract or financing (other than de minimis
ordinary course contracts) that involves aggregate payments by the Company in
excess of $50,000 without the prior written consent of the Investor (other than
as contemplated by the Plan), such consent not be unreasonably withheld,
conditioned or delayed. Notwithstanding anything to the contrary herein, prior
to the entry of the Confirmation Order, the Company and its Subsidiaries shall
not assume, reject or amend any pre-petition agreement without the prior written
consent of the Investor.

 

- 29 -



--------------------------------------------------------------------------------

Section 5.06. Taxes. Prior to the Closing Date, except as required by Law or
with the consent of the Investor, the Company shall not (i) make any material
Tax election or change any currently or previously effective material Tax
election, (ii) take any material position on any material Tax return filed on or
after the date of this Agreement or adopt or change any accounting method
relating to material Taxes that is inconsistent with positions taken or
accounting methods used in preparing or filing such Tax returns in prior
periods, or (iii) except as to matters listed on Schedule 5.06, enter into any
material closing agreement relating to Taxes, settle or consent to any claim or
assessment relating to Taxes, waive the statute of limitations for any such
claim or assessment, or file any amended material Tax Return.

Section 5.07. No Title IV Liability. No Company or any ERISA Affiliate shall
incur any material liability or obligation in respect of any plan subject to
Title IV of ERISA.

Section 5.08. Claims. On or before the fifth Business Day preceding the
scheduled date of the hearing to be held by the Bankruptcy Court to consider the
Disclosure Statement, the Company shall provide the Investor a list of all of
the Company’s material and unexpired real and personal property leases,
executory contracts, secured financings and other agreements, together with an
estimate of known cure amounts, where relevant, and any known and pending
disputes related thereto, in each case broken down by the applicable creditor
where reasonably practicable.

ARTICLE 6

ADDITIONAL COVENANTS

Section 6.01. Information Rights and Access.

(a) From and after the date hereof, the Company shall (and shall cause each of
its Subsidiaries, Representatives and Affiliates to) afford to the Investor, its
Affiliates and their respective Representatives reasonable access, upon
reasonable notice during normal business hours and in such manner as will not
unreasonably interfere with the conduct of the Company and its Subsidiaries’
respective businesses, to their respective facilities, properties, books,
contracts, commitments, records (including information regarding any pending or
threatened Proceeding to which the Company or any of its Subsidiaries is, or
reasonably expects to be, a party), key personnel, officers, independent
accountants and legal counsel.

(b) The Company shall send or otherwise make available to the Investor, within
three Business Days after each meeting of the Board, all written materials sent
to Board members by, or on behalf of, the Company.

(c) Notwithstanding anything to the contrary herein, the Company shall not be
required to deliver to the Investor any information or materials that the
Company determines in good faith, in its sole discretion, (i) are subject to a
claim of legal privilege, (ii) relate to the relationship or agreements between
the Investor and the Company, including, but not limited to this Agreement and
the other Transaction Documents; for the avoidance of doubt, the Company shall
not be required to deliver to the Investor any information or materials provided
to the Board (x) in connection with an Alternative Transaction or (y) otherwise
in connection with the Board’s consideration of the Company’s rights and
remedies pursuant to this Agreement, or (iii) would result in a violation of
applicable Law.

 

- 30 -



--------------------------------------------------------------------------------

(d) Any information and materials made available to the Investor and its
Representatives by the Company and its Representatives under this Agreement,
including pursuant to Section 6.01 and Section 6.04, are to be held by the
Investor and its Representatives in strict confidence, in accordance with the
terms of the Non-Disclosure Agreement dated as of January 19, 2010, to which the
Investor and the Company are parties.

(e) The Company and the Investor agree that, in the event of any disclosure of
privileged and confidential information by the Company to the Investor, the
Company and the Investor have a joint and common interest and accordingly such
disclosure shall not constitute waiver of any applicable privilege or
publication of any confidence.

Section 6.02. Company Reports; Financial Statements.

(a) From and after the date hereof, the Company shall file, in a timely manner,
each Annual Report on Form 10-K, Quarterly Report on Form 10-Q and each
registration statement, report on Form 8-K, proxy statement, information
statement or other report or statement with the SEC, as required by the Exchange
Act (the “Subsequent Reports”). Each Subsequent Report shall, as of the filing
date, (i) comply in all material respects with the applicable requirements of
the Exchange Act and Securities Act, (ii) not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading and (iii) present fairly, in each case
in accordance with GAAP applied on a consistent basis throughout the periods
covered (except as stated therein or in the notes thereto), the financial
position and results of operation of the entity to which it applies as of the
date and for the period set forth therein.

(b) Each of the consolidated balance sheets (including the related notes and
schedules) included in or incorporated by reference into the Subsequent Reports
shall fairly present, in all material respects, the consolidated financial
position of the entities to which it applies as of the date thereof, and each of
the consolidated statements of income (or statements of results of operations),
stockholders’ equity and cash flows (including the related notes and schedules)
included in or incorporated by reference into the Subsequent Reports shall
fairly present, in all material respects, the results of operations, retained
earnings and cash flows, as the case may be, of the entities to which it applies
(on a consolidated basis) for the periods or as of the dates, as the case may
be, set forth therein, in each case in accordance with GAAP applied on a
consistent basis throughout the periods covered (except as stated therein or in
the notes thereto) and in compliance with the rules and regulations of the SEC.

Section 6.03. Publicity. Except as required by Law or by obligations pursuant to
any listing agreement with or requirement of any national securities exchange or
national quotation system on which the Common Stock is listed, admitted to
trading or quoted, neither the Company (nor any of its Affiliates) nor the
Investor (nor any of its Affiliates) shall, without the prior written consent of
each other party hereto, which consent shall not be unreasonably withheld or
delayed, make any public announcement or issue any press release with respect to

 

- 31 -



--------------------------------------------------------------------------------

the Term Sheet or the transactions contemplated by this Agreement. Prior to
making any public disclosure required by applicable Law or pursuant to any
listing agreement with or requirement of any relevant national exchange or
national quotation system, the disclosing party shall consult with the other
parties hereto, to the extent feasible, as to the content and timing of such
public announcement or press release.

Section 6.04. Tax Contests. Prior to the Closing Date: (1) the Company shall
keep the Investor apprised of any material Tax audits, examinations,
assessments, administrative or court proceedings, or other disputes with respect
to any material Tax matter of the Company (“Tax Contests”) and (2) the Company
shall provide the Investor with copies of all material written materials
received from any taxing authority in respect of any material Tax Contests,
shall consult with the Investor in good faith regarding the conduct of such Tax
Contest, and shall consider in good faith suggestions made by the Investor and
its Representatives regarding the conduct of such Tax Contests.

Section 6.05. Transaction Court Documents.

(a) (i) The Company shall provide to the Investor copies of all Transaction
Court Documents and all motions, objections, pleadings, notices, proposed orders
and other documents seeking the approval of any Transaction Court Document or
which are primarily related to the Transaction Court Documents as soon as
reasonably practicable prior to filing the same with the Bankruptcy Court and
(ii) the Investor shall provide to the Company copies of all motions,
objections, pleadings, notices, proposed orders and other documents that are to
be filed by or on behalf of the Investor in the Case that are primarily related
to the Transaction Court Documents as soon as reasonably practicable prior to
filing the same with the Bankruptcy Court, provided that the obligations under
this Section 6.05(a) shall not apply to Transaction Court Documents and motions
that are the same as the drafts of such Transaction Court Documents and motions
attached as exhibits hereto. If, after delivering the same to the Investor, the
Company modifies any draft Transaction Court Document in any respect (or, with
respect to the Investment Order, if the Company makes any modifications from the
versions attached hereto or filed contemporaneously herewith), including at the
hearing scheduled to consider such Transaction Court Document (such hearing, the
“Relevant Hearing”), the Company shall provide the modified version to the
Investor as soon as reasonably practicable following such modification.

(b) With respect to drafts of Transaction Court Documents and motions seeking
approval of the same and any modifications subsequently made to such drafts and
delivered to the Investor pursuant hereto, the Investor shall raise with the
Company in writing any objections that it might have to such drafts or
modifications as soon as reasonably practicable following receipt of such drafts
or modifications, but in no event later than one Business Day prior to the
Relevant Hearing or the Company’s intended date of filing the motion, as
applicable; provided that if the Investor has not been given a reasonable amount
of time to review and comment on such drafts or modifications, the Investor may
object on the grounds of failure to provide sufficient time; provided further
that if the Investor raises such an objection or if, after the conclusion of the
Relevant Hearing, the Bankruptcy Court makes any modifications to a Transaction
Court Document that were not discussed or described at the Relevant Hearing, the
Investor shall have three (3) Business Days after the approval or entry of such
Transaction Court Document to raise any objections to such modifications. So
long as the Company complies with

 

- 32 -



--------------------------------------------------------------------------------

the requirements of this Section 6.05 regarding a given Transaction Court
Document, unless the Investor timely raises an objection to such document as set
forth herein (and such objection has not been resolved to the reasonable
satisfaction of the Investor), such document shall be deemed to fulfill the
condition precedent to the Investor’s obligation to make the Investment set
forth in Section 7.01(b) hereof and the Investor shall be deemed to have waived
in all respects any termination right with respect to such document. Regardless
of whether or not the Investor raises any objection to a given Transaction Court
Document or any modifications thereto in advance of the Relevant Hearing, the
Investor shall be deemed to have waived in all respects any closing condition or
termination right with respect to such document unless a Representative of the
Investor, with decision-making authority, appears at the Relevant Hearing to
provide final approval of such Transaction Court Document and any modifications
thereto made at or prior to such hearing. Notwithstanding the foregoing, the
Investor shall not be entitled to raise any objections to any draft Transaction
Court Documents and motions that are the same as the draft Transaction Court
Documents and motions attached hereto as exhibits.

Section 6.06. Director and Officer Liability and Indemnification. The Investor
hereby agrees to do the following:

(a) Upon and at all times after the Closing Date, the Articles of Organization
shall contain provisions that require the Company, subject to appropriate
procedures, to indemnify the Company’s former and present directors and
executive officers (each, an “Indemnified Person”), in each case to the fullest
extent permitted by applicable Law.

(b) Prior to the Closing Date, the Company shall or, if the Company is unable
to, the Investor shall, obtain and fully pay the premium for the non-cancellable
extension of the Company’s directors’ and officers’ liability insurance policies
and the Company’s fiduciary liability insurance policies (collectively as in
effect as of the date hereof, the “D&O Insurance Policies”), in each case for a
claims reporting or discovery period of at least six years from and after the
Closing Date with respect to any claim against the Company, and the current and
former directors and officers of the Company, related to or arising from any
act, error, omission, breach of duty or other wrongful act actually or allegedly
committed at or prior to the Closing Date (collectively, the “Prior D&O Wrongful
Acts”) from an insurance carrier with the same or better credit rating as the
Company’s current insurance carrier with respect to the D&O Insurance Policies
with terms, conditions, retentions and limits of liability (including coverage
for Prior D&O Wrongful Acts) that are no less favorable than the coverage
provided under the D&O Insurance Policies (the “Tail D&O Policies”); provided
that the Company shall give the Investor a reasonable opportunity to participate
in the selection of the Tail D&O Policies and the Company shall give reasonable
and good faith consideration to any comments made by the Investor with respect
thereto. If the Company or the Investor for any reason fail to obtain such Tail
D&O Policies prior to the Closing Date, the Investor shall continue to maintain
in effect, for a period of at least six years from and after the Closing Date,
the D&O Insurance Policies with the Company’s current insurance carrier or with
an insurance carrier with the same or better credit rating as the Company’s
current insurance carrier with respect to D&O Insurance Policies with terms,
conditions, retentions and limits of liability (including coverage for Prior D&O
Wrongful Acts) that are no less favorable than the coverage provided under the
D&O Insurance Policies, or the Investor shall purchase from the Company’s
current insurance carrier or from an insurance carrier with the same or better
credit rating as the Company’s current insurance carrier

 

- 33 -



--------------------------------------------------------------------------------

with respect to D&O Insurance Policies comparable D&O Insurance Policies for
such six-year period with terms, conditions, retentions and limits of liability
that are no less favorable than as provided in the D&O Insurance Policies;
provided that in no event shall the Investor be required to expend for such
policies pursuant to this sentence an annual premium amount in excess of 150% of
the aggregate annual premiums that the Company paid in its last full fiscal year
with respect to the D&O Insurance Policies, which amount is set forth in
Schedule 6.06; and provided further that if the aggregate premiums of such
insurance coverage exceed such amount, the Investor shall be obligated to obtain
a policy with the greatest coverage available, with respect to matters occurring
prior to the Closing Date, for a cost not exceeding such amount.

(c) If the Investor or any of its successors or assigns (i) consolidates with or
merges into any other Person and shall not be the continuing or surviving
corporation or entity of such consolidation or merger, or (ii) transfers or
conveys all or substantially all of its properties and assets to any Person,
then, and in each such case, to the extent necessary, proper provision shall be
made so that the successors and assigns of the Investor, as the case may be,
shall assume the obligations set forth in this Section 6.06.

(d) The rights of each Indemnified Person under this Section 6.06 shall be in
addition to any rights such Person may have under the Articles of Organization
or By-laws of the Company or any of its Subsidiaries, under Delaware Law or any
other applicable Law or under any agreement of any Indemnified Person with the
Company or any of its Subsidiaries. These rights shall survive consummation of
the transactions contemplated by this Agreement and the Transaction Documents,
and are intended to benefit, and shall be enforceable by, each Indemnified
Person.

Section 6.07. Clinical Trial Executory Contracts. The Investor acknowledges and
agrees that it shall support the assumption of clinical trial related Executory
Contracts (to be specified in the Plan) in accordance with the Plan.

Section 6.08. Interim Financing. In the event the Company requires additional
funding during the course of the Case, the Investor agrees to discuss in good
faith the provision of interim financing by the Investor to the Company.

ARTICLE 7

CONDITIONS

Section 7.01. Conditions to Both the Investor’s and the Company’s Obligations.
Both the obligation of the Investor to make the Investment pursuant to
Section 2.01 hereof and the obligation of the Company to issue and sell the
Purchased Shares pursuant to Section 2.01 hereof at the Closing are subject to
satisfaction or waiver of each of the following conditions precedent:

(a) Definitive Documents. The Transaction Documents shall have been executed by
the parties thereto in the forms attached hereto (where applicable) or otherwise
as agreed to by the Investor, the Company and the other parties thereto on or
prior to the Effective Date, and approval by the Bankruptcy Court of the
Transaction Documents shall have been obtained, as necessary. After the
execution of the Transaction Documents by the parties thereto, such Transaction
Documents shall not be modified without the Investor’s and the Company’s

 

- 34 -



--------------------------------------------------------------------------------

consent, and shall be in effect and the consummation of the transactions
contemplated thereby shall not be stayed, and all conditions to the obligations
of the parties under the Transaction Documents shall have been satisfied or
effectively waived. All corporate and other proceedings to be taken by the
Investor and the Company in connection with the Transaction Documents and the
transactions contemplated thereby to be completed at the Closing and documents
incident thereto shall have been completed in form and substance satisfactory to
the Investor and the Company, and the Investor and the Company shall have
received all such counterpart originals or certified or other copies of the
Transaction Documents and such other documents as it may reasonably request.

(b) Transaction Court Documents. Subject to Section 6.05, the Bankruptcy Court
shall have confirmed the Plan, approved the Disclosure Statement and entered all
orders included in the Transaction Court Documents, each of which orders shall
not have been subsequently modified without the Investor’s and the Company’s
prior written consent, reversed or vacated, and each such Transaction Court
Document shall be in effect and not be stayed.

(c) Effective Date. The Effective Date shall have occurred.

(d) Compliance with Laws, No Adverse Action or Decision. Since the date hereof,
(i) no Law shall have been promulgated, enacted or entered that restrains,
enjoins, prevents, materially delays, prohibits or otherwise makes illegal the
performance of any of the Transaction Documents with respect to the transactions
contemplated thereby to be completed at the Closing; and (ii) no preliminary or
permanent injunction or other order by any Governmental Entity that restrains,
enjoins, prevents, delays, prohibits or otherwise makes illegal the performance
of any of the Transaction Documents shall have been issued and remain in effect.

(e) Onalta/Europe Dispute. The Plan shall provide for the settlement of the
Onalta/Europe Dispute in a manner satisfactory to the Company and the Investor.

Section 7.02. Conditions to the Investor’s Obligations. The obligations of the
Investor to make the Investment pursuant to Section 2.01 hereof is subject to
satisfaction or waiver of each of the following conditions precedent:

(a) Representations and Warranties; Covenants. Subject to Section 9.10, the
representations and warranties of the Company set forth in ARTICLE 3 herein
(i) that are qualified by materiality or Material Adverse Effect shall be true
and correct on and as of the date hereof and at the time immediately prior to
the Closing (except where such representation and warranty speaks by its terms
of “at Closing,” in which case it shall be true and correct as of the time of
Closing) as if made on the Closing Date (except where such representation and
warranty speaks by its terms of a different date, in which case it shall be true
and correct as of such date), and (ii) that are not qualified by materiality or
Material Adverse Effect shall be true and correct in all material respects on
and as of the date hereof and at the time immediately prior to the Closing
(except where such representation and warranty speaks by its terms of “at
Closing,” in which case it shall be true and correct in all material respects as
of the time of Closing) as if made on the Closing Date (except where such
representation and warranty speaks by its terms of a different date, in which
case it shall be true and correct in all material respects as of such date). The
Company shall have performed in all material respects all obligations and
complied with all

 

- 35 -



--------------------------------------------------------------------------------

agreements, undertakings, covenants and conditions required to be performed by
it hereunder, except with respect to the obligations of the Company set forth
under Section 6.06 hereof, at or prior to the Closing, and the Company shall
have delivered to the Investor at the Closing a certificate dated the Closing
Date and signed by an officer of the Company to the effect that the conditions
set forth in this Section 7.02(a) have been satisfied.

(b) Articles of Organization and By-Laws. The Articles of Organization and
By-Laws, as provided for in the Plan, shall contain the terms contemplated
hereby, and the Articles of Organization shall have been filed with and accepted
by the Secretary of State of the Commonwealth of Massachusetts. As of the
Closing Date, the Company shall have made available to the Investor a complete
and correct copy of the certificates of incorporation and the by-laws or
comparable governing instruments of the Company, in full force and effect as of
the Closing Date.

(c) Litigation. There shall be no (i) threatened or pending Postpetition suit,
action, investigation, inquiry or other proceeding by or before any court of
competent jurisdiction (excluding the Case or any Proceedings thereunder, and
any matter that represents a prepetition claim that will be discharged by the
Bankruptcy Court in the Case) that is reasonably likely to result in a Material
Adverse Effect, or (ii) Proceedings instituted by any Governmental Entity that
remain pending and seek to restrain, enjoin, prevent, delay, prohibit or
otherwise make illegal the performance of any of the Transaction Documents,
except for any Proceedings that have a significant likelihood of being brought
to a conclusion that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(d) Consents Under Agreements. The Company shall have obtained the consent or
approval of each Person whose consent or approval shall be required under any
Material Contract to which the Company or any of its Subsidiaries is a party in
connection with the transactions contemplated by this Agreement, except for
(i) Material Contracts as to which consent or approval is unnecessary under
Section 365 of the Bankruptcy Code or (ii) Material Contracts with a party that
received actual, written notice in the Case and failed to object to the
treatment of such contract thereunder prior to the Effective Date.

(e) [Reserved]

(f) Confirmation Order. Subject to Section 6.05, the Confirmation Order shall
have been entered by the Bankruptcy Court, shall be unstayed and, once entered,
shall not have been modified without the Investor’s prior written consent.

(g) Consents and Approvals. The Company shall have received all approvals,
clearances, consents and authorizations set forth on Schedule 7.02(g) required
to be obtained for the consummation of the Investment and the other transactions
contemplated hereby, which approvals, clearances, consents and authorizations
have not been stayed or vacated (the “Approvals”), which Approvals shall not
contain any condition or restriction that, in the Investor’s reasonable
judgment, materially impairs the reorganized Company’s ability to carry on its
business as conducted on the date hereof or materially restricts any business
activity of the Investor or the Company. All waiting periods imposed by
applicable Law (including under the HSR Act, if applicable) in connection with
the transactions contemplated by the Transaction Documents shall have expired or
been terminated without any action having been taken by any court of competent
jurisdiction restraining, preventing or imposing materially adverse conditions
upon such transactions (which action remains in effect).

 

- 36 -



--------------------------------------------------------------------------------

(h) No Material Adverse Effect. Since September 30, 2010, except as set forth in
Schedule 7.02(h) no event, circumstance or matter shall have occurred or arisen
that has had, or would reasonably be expected to have, a Material Adverse
Effect.

(i) Cash Collateral Order. (i) The Cash Collateral Order shall not have been
amended, modified or waived in any material respect without the prior written
consent of the Investor, (ii) the Company shall not have breached any term of
the Cash Collateral Order in manner which would constitute a basis for the
termination of the Cash Collateral Order; provided however, if any such breach
is cured prior to the expiration of any applicable cure period provided for the
Cash Collateral Order, such breach shall not be taken into account for the
purpose of determining whether the conditions set forth in this Section 7.02(i)
have been met and (iii) the Cash Collateral Order shall not have been reversed,
vacated, or stayed in whole or in part.

(j) The Investment Motion shall have been approved by the Bankruptcy Court on or
before January 14, 2011.

Section 7.03. Conditions to the Company’s Obligations. The obligation of the
Company to issue and sell the Purchased Shares pursuant to Section 2.01 hereof
at the Closing is subject to satisfaction or waiver of each of the following
conditions precedent:

(a) Representations and Warranties; Covenants. The representations and
warranties of the Investor set forth in ARTICLE 4 hereof, except with respect to
the representations and warranties set forth in Section 4.05 (without giving
effect to any Material Adverse Effect, materiality or similar qualifier) shall
have been true and correct in all respects, on and as of the date hereof and at
the time immediately prior to the Closing (except where such representation and
warranty speaks by its terms of “at Closing,” in which case it shall be true and
correct as of the time of Closing) as if made on the Closing Date (except where
such representation and warranty speaks by its terms as of a different date, in
which case it shall be true and correct as of such date), except to the extent
that such inaccuracies have not had, and would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay or impede the
Investor’s ability to consummate the Investment. The representations and
warranties of the Investor set forth in Section 4.05 shall have been true and
correct in all material respects, on and as of the date hereof and as of the
time of Closing. The Investor shall have performed in all material respects all
obligations and complied with all agreements, undertakings, covenants and
conditions required to be performed by hereunder, except with respect to the
obligations of the Investor set forth under Section 6.06 hereof, at or prior to
the Closing, and the Investor shall have delivered to the Company at the Closing
a certificate dated the Closing Date and signed on behalf of an officer of the
Investor to the effect that the conditions set forth in this Section 7.03(a)
have been satisfied.

 

- 37 -



--------------------------------------------------------------------------------

(b) Compliance with Laws; No Adverse Action or Decision. Since the date hereof,
(i) no Law shall have been promulgated, enacted or entered that restrains,
enjoins, prevents, materially delays, prohibits or otherwise makes illegal the
performance of any of the Transaction Documents with respect to the transactions
contemplated thereby to be completed at the Closing; (ii) no preliminary or
permanent injunction or other order by any Governmental Entity that restrains,
enjoins, prevents, delays, prohibits or otherwise makes illegal the performance
of any of the Transaction Documents shall have been issued and remain in effect,
except for such injunctions that, if obtained, could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
reorganized Company; and (iii) no Governmental Entity shall have instituted any
Proceeding that seeks to restrain, enjoin, prevent, delay, prohibit or otherwise
make illegal the performance of any of the Transaction Documents, except for any
Proceedings, which have a significant possibility of being brought to a
conclusion which would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect on the reorganized Company.

(c) Consents and Approvals. The Company shall have received the Approvals, which
Approvals shall not contain any condition or restriction that, in the Investor’s
reasonable judgment, materially impairs the reorganized Company’s ability to
carry on its business or materially restricts any business activity of the
Investor or the Company. All waiting periods imposed by applicable Law
(including under the HSR Act, if applicable) in connection with the transactions
contemplated by the Transaction Documents shall have expired or been terminated
without any action having been taken by any court of competent jurisdiction
restraining, preventing or imposing materially adverse conditions upon such
transactions (which action remains in effect).

(d) Confirmation Order. The Confirmation Order shall have been entered by the
Bankruptcy Court, shall be unstayed and, once entered, shall not have been
modified without the Company’s prior written consent.

ARTICLE 8

TERMINATION

Section 8.01. Termination of Agreement. Subject to Section 6.05 and Section 8.02
hereof, this Agreement may be terminated by notice in writing at any time prior
to the Closing by:

(a) the Investor or the Company, if the Company enters into a written
commitment, understanding or arrangement with respect to an Alternative
Transaction during the Solicitation Period or thereafter;

(b) the Company, if (i) there shall have been a material breach by the Investor
of Section 5.02, (ii) there shall have been a material breach by the Investor of
any representation, warranty, covenant or agreement contained in this Agreement
which breach would result in the failure to satisfy any condition set forth in
Section 7.01 or Section 7.03 hereof to the Company’s obligations and that has
not been cured within ten (10) days following receipt by the Investor of written
notice from the Company of such breach or if such breach is not capable of being
cured or (iii) any condition set forth in Section 7.01 or Section 7.03 hereof to
the Company’s obligations is not capable of being satisfied;

 

- 38 -



--------------------------------------------------------------------------------

(c) the Investor or the Company, if the Closing shall not have occurred on or
before March 31, 2011; provided that the right to terminate the agreement
hereunder shall not be available to any party whose breach of this Agreement
results in the failure of the Closing to occur prior to such time;

(d) the Investor, if (i) there shall have been a material breach by the Company
of Section 5.02 or Section 5.03, (ii) there shall have been a material breach by
the Company of any representation, warranty, covenant or agreement contained in
this Agreement, which breach would result in the failure to satisfy any
condition set forth in Section 7.01 or Section 7.02 to the Investor’s
obligations and that has not been cured within ten (10) days following receipt
by the Company of written notice from the Investor of such breach or if such
breach is not capable of being cured, immediately upon such breach, or (iii) any
condition set forth in Section 7.01 or Section 7.02 to the Investor’s
obligations is not capable of being satisfied;

(e) (i) the Investor or the Company, if the Bankruptcy Court denies the
Investment Motion, or (ii) the Investor, if the Bankruptcy Court or any court of
competent jurisdiction to which a decision relating to the Case has been
appealed modifies, in a manner adverse to the Investor, the Investment Order
without the prior written consent of the Investor, or reverses, vacates or stays
such order following its entry, or (iii) the Company, if the Bankruptcy Court or
any court of competent jurisdiction to which a decision relating to the Case has
been appealed modifies, in a manner adverse to the Company, the Investment Order
without the prior written consent of the Company, or reverses, vacates or stays
such order following its entry.

(f) the Investor, if (i) the Case has been converted into a Chapter 7 case,
(ii) the Case shall have been dismissed or (iii) a trustee or similar official
shall have been appointed in connection with the Case;

(g) mutual agreement in writing by the Company and the Investor;

(h) the Investor, pursuant to Section 9.10;

(i) the Investor, if the Bankruptcy Court has not approved the Investment Motion
by January 14, 2011;

(j) the Investor or the Company, if the condition set forth in Section 7.01(e)
has not been satisfied;

(k) the Investor, if the condition set forth in Section 7.02(i) is not
satisfied; or

(l) the Investor, if Harry Stylli (i) does not remain as President and Chief
Restructuring Officer of the Company for the duration of the Case or (ii) has
not agreed to remain as President and Chief Restructuring Officer for the period
commencing on the Confirmation Date through September 30, 2011.

 

- 39 -



--------------------------------------------------------------------------------

In order for the Investor to terminate this Agreement based on the form or
substance of any document or order (including based on alleged non-conformity
with any requirements in the Transaction Documents or based on non-satisfaction
by the Investor therewith), the Investor must exercise such termination right
prior to the earlier of (i) the fifth (5th) business day after the Company
delivers to the Investor a proposed substantially final form thereof and
(ii) the court hearing at which such document will be approved or such order
entered; provided that if material changes are subsequently made to such
document or order prior to court approval or entry by the Court thereof, the
Investor shall be provided with such changes and shall have until the conclusion
of the court hearing at which such document will be approved or such order
entered to exercise its rights regarding any such changes. In order for the
Investor to terminate this Agreement on any other basis, it must do so on or
before the fifth (5th) Business Day after the date on which the Investor becomes
aware of its right to so terminate this Agreement. If the Investor does not
terminate the Agreement in accordance with the requirements of the preceding two
sentences, the Investor shall be deemed to have waived the applicable
condition(s) and termination rights for purposes of ARTICLE 7 and ARTICLE 8.

Section 8.02. Effect of Termination.

(a) If this Agreement is terminated in accordance with Section 8.01 hereof and
the transactions contemplated hereby are not consummated, this Agreement shall
become null and void and of no further force and effect except that the terms
and provisions of this Section 8.02 and ARTICLE 9 hereof shall remain in full
force and effect. If this agreement is terminated under any circumstances
described in Section 8.02(b) or Section 8.02(c), the Investor’s sole and
exclusive remedy shall be as set forth therein. Notwithstanding the foregoing or
any other provision of this Agreement (including Section 8.02(b) and
Section 8.02(c)), none of the Company, its Affiliates nor any of their
respective Representatives shall have any liability under this Agreement or any
other Transaction Document if this Agreement is terminated under any
circumstances other than as described in Section 8.02(b) and Section 8.02(c).

(b) Notwithstanding the foregoing, in the event that a termination right
described in Exhibit D occurs after the entry of the Investment Order, and the
Agreement is actually terminated, and the “Termination Fee” column on such
Exhibit indicates “Yes”, then the Company shall pay the Investor, by wire
transfer of same day funds, a termination fee of $800,000 (the “Termination
Fee”); provided that the Termination Fee shall not be payable if the Investor
has breached in any material respect any obligation of the Investor under any
Transaction Document and has not cured such breach within the time periods
referred to in Section 8.01(b)(ii). The Termination Fee payable pursuant to this
Section 8.02(b) shall be paid immediately upon termination of this Agreement.

(c) Notwithstanding the foregoing, in the event that a termination right
described in Exhibit D occurs after the entry of the Investment Order, and the
Agreement is actually terminated, and the “Expense Reimbursement” Column
indicates “Yes”, then the Company shall reimburse the Investor in full for all
accrued and unpaid Expenses; provided that the Expenses shall not be payable if
the Investor has breached in any material respect any material obligation of the
Investor under any Transaction Document and has not cured such breach within the
time periods referred to in Section 8.01(b)(ii). The Expenses reimbursement
payable pursuant to this Section 8.02(c) shall be paid immediately upon
termination of this Agreement.

 

- 40 -



--------------------------------------------------------------------------------

(d) The Company acknowledges that the agreements contained in Section 8.02(b)
and 8.02(c) are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, the Investor would not enter into
this Agreement; accordingly, if the Company fails to promptly pay any amount due
pursuant to Section 8.02(b) or Section 8.02(c), and, in order to obtain such
payment, the Investor commences a suit which results in a judgment against the
Company for the fee, charges or expenses to which reference is made in
Section 8.02(b) or Section 8.02(c), the Company shall pay to the Investor its
costs and expenses (including reasonable attorneys’ fees) in connection with
such suit, together with interest on the amount of the Termination Fee or
reimbursement of Expenses, as applicable, at the rate of the prime rate as
published in the Wall Street Journal on the date such payment is due.

(e) Subject to the last sentence of Section 8.02(a), the Company’s obligations
pursuant to this Section 8.02, including the obligation to pay the Termination
Fee, shall survive termination of this Agreement and shall constitute an allowed
administrative expense of the Company.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Survival. None of the representations and warranties contained in
this Agreement shall survive the Closing Date. In the event the Closing occurs,
the provisions of Section 6.06 shall survive the Closing Date.

Section 9.02. Remedies.

(a) The parties hereto specifically acknowledge that monetary damages may not be
an adequate remedy for violations of this Agreement, that any party hereto may,
in its sole discretion, apply to a court of competent jurisdiction for specific
performance or injunctive or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable Law and to the extent the party seeking
such relief would be entitled on the merits to obtain such relief, each party
waives any objection to the imposition of such relief. Any requirements for the
securing or posting of any bond with such remedy are waived.

(b) The Investor agrees that its damages arising out of the Company’s improper
termination of this Agreement prior to the entry of the Investment Order for the
purpose of entering into an Alternative Transaction shall not in any event
exceed the sum of the Termination Fee and Expenses reimbursement.

 

- 41 -



--------------------------------------------------------------------------------

Section 9.03. Notices. All demands, notices, requests, consents, and
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally or by courier service, messenger, facsimile,
telecopy, email, or if duly deposited in the mails, by certified or registered
mail, postage prepaid-return receipt requested, and shall be deemed to have been
duly given or made: (a) upon delivery, if delivered personally or by courier
service, or messenger, in each case with record of receipt; (b) upon
transmission, if sent by facsimile, telecopy or email; or (c) two Business Days
after being sent by certified or registered mail, postage pre-paid, return
receipt requested, in each case, to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

 

   (i)    If to the Investor, to:       Savitr Capital LLC      

One Market Plaza

Steuart Tower, Suite 1400

San Francisco, CA 94105

     

Attention: Andrew Midler

Fax: (415) 371-1840

      E-mail: amidler@SPCVI.com       With a copy to:       Wilmer Cutler
Pickering Hale and Dorr LLP      

399 Park Avenue

New York, NY 10022

Attention: Andrew Goldman

      Fax: (212) 230-8888       E-mail: Andrew.Goldman@wilmerhale.com    (ii)   
If to the Company, to:       Molecular Insight Pharmaceuticals, Inc.      

160 Second Street

Cambridge, MA 02142

Attention: Harry Stylli

      E-mail: styllibz@gmail.com       With a copy to:      

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

     

Attention: Kenneth H. Eckstein, Esq.

Fax: (212) 715-8000

      E-mail: keckstein@kramerlevin.com

Section 9.04. Entire Agreement; Amendment.

(a) This Agreement and the documents described herein (including the Plan) or
attached or delivered pursuant hereto (including, without limitation, the other
Transaction Documents) set forth the entire agreement between the parties hereto
with respect to the transactions contemplated by this Agreement. Any provision
of this Agreement may only be amended, modified or supplemented in whole or in
part at any time by an agreement in writing among the parties hereto executed in
the same manner as this Agreement. No failure on the part of any party to
exercise, and no delay in exercising, any right shall operate as waiver thereof,
nor

 

- 42 -



--------------------------------------------------------------------------------

shall any single or partial exercise by either party of any right preclude any
other or future exercise thereof or the exercise of any other right. No
investigation by a party hereto of any other party hereto prior to or after the
date hereof shall stop or prevent the exercise of any right hereunder or be
deemed to be a waiver of any such right.

(b) Notwithstanding anything to the contrary in this Agreement requiring any
level of “efforts” or “cooperation” or otherwise by the Investor or the Company,
neither the Investor nor the Company shall be obligated to agree to any
amendment, modification, revision or waiver of this Agreement (or any portion or
provision thereof).

Section 9.05. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same document.

Section 9.06. Governing Law; Jurisdiction. To the extent not governed by the
Bankruptcy Code, this Agreement shall be governed by, and interpreted in
accordance with, the Laws of the State of New York applicable to contracts made
and to be performed in that State without reference to its conflict of laws
rules. The parties hereto agree that the appropriate and exclusive forum for any
disputes arising out of this Agreement between the Company and the Investor
shall be the Bankruptcy Court, or if such court will not hear any such suit, any
federal or state court located in New York County, New York, and, the parties
hereto irrevocably consent to the exclusive jurisdiction of such courts, and
agree to comply with all requirements necessary to give such courts
jurisdiction. The parties hereto further agree that the parties will not bring
suit with respect to any disputes arising out of this Agreement except as
expressly set forth below for the execution or enforcement of judgment, in any
jurisdiction other than the above specified courts. Each of the parties hereto
irrevocably consents to the service of process in any action or proceeding
hereunder by the mailing of copies thereof by registered or certified airmail,
postage prepaid, to the address specified in Section 9.03 hereof. The foregoing
shall not limit the rights of any party hereto to serve process in any other
manner permitted by the Law or to obtain execution of judgment in any other
jurisdiction. The parties further agree, to the extent permitted by Law, that
final and non-appealable judgment against any of them in any action or
proceeding contemplated above shall be conclusive and may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified or exemplified copy of which shall be conclusive evidence of the
fact and the amount of indebtedness. THE PARTIES AGREE TO WAIVE ANY AND ALL
RIGHTS THAT THEY MAY HAVE TO A JURY TRIAL WITH RESPECT TO DISPUTES ARISING OUT
OF THIS AGREEMENT.

Section 9.07. Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the parties hereto and their respective successors and permitted assigns.
Neither this Agreement nor any rights hereunder shall be assignable by any party
hereto without the prior written consent of the other parties hereto; provided,
however, that the Investor may assign, without the consent of the other parties
hereto, all or part of its interest in this Agreement and all or part its rights
hereunder to any of its wholly-owned Subsidiaries; provided, that any such
assignment by the Investor shall not relieve the Investor of any of its
obligations hereunder. In the case of an assignment to a Subsidiary of the
Investor in compliance with the provisions of this Section 9.07, the term
“Investor” shall include, following such assignment, any such Subsidiary to the
extent of such assignment and shall mean the assigning Investor and such
Affiliate taken collectively; provided that if such Subsidiary shall cease to be
wholly-owned by the Investor, such assignment shall terminate and shall be null
and void.

 

- 43 -



--------------------------------------------------------------------------------

Section 9.08. Third-Party Beneficiaries. Except as provided in this Section,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. The provisions of Section 6.06 shall inure to the benefit of
and be enforceable by the persons described therein.

Section 9.09. Binding Effect. This Agreement shall not be binding upon the
Company unless and until the Investment Order shall have been entered.

Section 9.10. Company Disclosure Schedules.

(a) The Company may revise the Company Disclosure Schedules by delivering
revised Company Disclosure Schedules to the Investor not later than ten
(10) Business Days prior to the Closing Date. If the revised Company Disclosure
Schedules require the delivery of additional information to the Investor
pursuant to the terms of this Agreement, such revised Company Disclosure
Schedule shall be deemed to apply to the applicable representations and
warranties made in this Agreement as of the date hereof; provided, that the
Company provides such information to the Investor with the revised Company
Disclosure Schedules. Following receipt of such revised Company Disclosure
Schedules, the Investor shall have a right to terminate this Agreement at any
time prior to the date that is five (5) Business Days after its receipt of such
revised Company Disclosure Schedules by delivering written notice of termination
to the Company if the revised or additional disclosures set forth on such
revised Company Disclosure Schedules would reasonably be expected to have a
Material Adverse Effect. This notice, if given, shall specify the information
forming the basis for the decision to terminate. The Company shall have five
Business Days after receipt of such notice to review with the Investor the
information forming the basis of the decision to terminate and to attempt to
agree on corrective measures, if any. If the parties cannot agree on corrective
measures within such five day period, then this Agreement shall terminate. If
this Agreement is not terminated as permitted by this Section, the Investor
shall be deemed to have accepted such revisions, and the Company Disclosure
Schedules delivered on the date hereof shall be deemed for all purposes to be
superseded by the revised Company Disclosure Schedules.

(b) The Company has set forth information in the Company Disclosure Schedules in
a section thereof that corresponds to the section of this Agreement to which it
relates. A matter set forth in one section of the Company Disclosure Schedules
need not be set forth in any other section so long as its relevance to such
other section of the Company Disclosure Schedules or section of the Agreement is
reasonably apparent on the face of the information disclosed therein to the
Investor. The parties acknowledge and agree that (i) the Company Disclosure
Schedules to this Agreement may include certain items and information solely for
informational purposes for the convenience of the Investor and (ii) the
disclosure by the Company of any matter in the Company Disclosure Schedules
shall not be deemed to constitute an acknowledgment by the Company that the
matter is required to be disclosed by the terms of this Agreement or that the
matter is material.

[Remainder of page intentionally left blank]

 

- 44 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the parties
hereto by their respective duly authorized officers, all as of the date first
above written.

 

MOLECULAR INSIGHT PHARMACEUTICALS, INC. By:  

/s/ Harry Stylli

  Name: Harry Stylli   Title: President and Chief Restructuring Officer SAVITR
CAPITAL LLC By:  

/s/ Andrew R. Midler

  Name: Andrew R. Midler   Title: General Partner